UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-41 General American Investors Company, Inc. (Exact name of registrant as specified in charter) 100 Park Avenue New York, NY 10017 (Address of principal executive offices) (Zip code) Eugene S. Stark Vice-President, Administration General American Investors Company, Inc. 100 Park Avenue New York, NY 10017 (Name and address of agent for service) Registrant’s telephone number, including area code: 212-916-8400 Date of fiscal year end: December 31 Date of reporting period: July 1, 2012 — June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Proxy Voting Record Meeting Date Range: 01-Jul-2012 To 30-Jun-2013 All Accounts DELL INC. Security: 24702 R101 Meeting Type: Annual Ticker: DELL Meeting Date: 13-Jul-2012 ISIN US24702 R1014 Vote Deadline Date: 12-Jul-2012 Agenda 933646119 Management Total Ballot Shares: 825000 Last Vote Date: 04-Jun-2012 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JAMES W. BREYER For None 825000 0 0 0 2 ELECTION OF DIRECTOR: DONALD J. CARTY For None 825000 0 0 0 3 ELECTION OF DIRECTOR: JANET F. CLARK For None 825000 0 0 0 4 ELECTION OF DIRECTOR: LAURA For None 825000 0 0 0 CONIGLIARO 5 ELECTION OF DIRECTOR: MICHAEL S. DELL For None 825000 0 0 0 6 ELECTION OF DIRECTOR: KENNETH M. For None 825000 0 0 0 DUBERSTEIN 7 ELECTION OF DIRECTOR: WILLIAM H. GRAY, For None 825000 0 0 0 III 8 ELECTION OF DIRECTOR: GERARD J. For None 825000 0 0 0 KLEISTERLEE 9 ELECTION OF DIRECTOR: KLAUS S. LUFT For None 825000 0 0 0 10 ELECTION OF DIRECTOR: ALEX J. MANDL For None 825000 0 0 0 11 ELECTION OF DIRECTOR: SHANTANU For None 825000 0 0 0 NARAYEN 12 ELECTION OF DIRECTOR: H. ROSS PEROT, For None 825000 0 0 0 JR. 13 RATIFICATION OF SELECTION OF For None 825000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS DELL'S INDEPENDENT AUDITOR FOR FISCAL 2013 14 APPROVAL, ON AN ADVISORY BASIS, OF For None 825000 0 0 0 DELL'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT 15 APPROVAL OF THE DELL INC. 2012 LONG- For None 825000 0 0 0 TERM INCENTIVE PLAN Page 1 Proxy Voting Record VODAFONE GROUP PLC Security: 92857 W209 Meeting Type: Annual Ticker: VOD Meeting Date: 24-Jul-2012 ISIN US92857 W2098 Vote Deadline Date: 13-Jul-2012 Agenda 933661123 Management Total Ballot Shares: 378100 Last Vote Date: 05-Jul-2012 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO RECEIVE THE COMPANY'S ACCOUNTS For None 378100 0 0 0 AND REPORTS OF THE DIRECTORS AND THE AUDITOR FOR THE YEAR ENDED 31 MARCH 2012 2 TO RE-ELECT GERARD KLEISTERLEE AS A For None 378100 0 0 0 DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) 3 TO RE-ELECT VITTORIO COLAO AS A For None 378100 0 0 0 DIRECTOR 4 TO RE-ELECT ANDY HALFORD AS A For None 378100 0 0 0 DIRECTOR 5 TO RE-ELECT STEPHEN PUSEY AS A For None 378100 0 0 0 DIRECTOR 6 TO RE-ELECT RENEE JAMES AS A DIRECTOR For None 378100 0 0 0 7 TO RE-ELECT ALAN JEBSON AS A DIRECTOR For None 378100 0 0 0 (MEMBER OF THE AUDIT AND RISK COMMITTEE) 8 TO RE-ELECT SAMUEL JONAH AS A For None 378100 0 0 0 DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) 9 TO RE-ELECT NICK LAND AS A DIRECTOR For None 378100 0 0 0 (MEMBER OF THE AUDIT AND RISK COMMITTEE) 10 TO RE-ELECT ANNE LAUVERGEON AS A For None 378100 0 0 0 DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) 11 TO RE-ELECT LUC VANDEVELDE AS A For None 378100 0 0 0 DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE AND MEMBER OF THE REMUNERATION COMMITTEE) Page 2 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action 12 TO RE-ELECT ANTHONY WATSON AS A For None 378100 0 0 0 DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE AND MEMBER OF THE REMUNERATION COMMITTEE) 13 TO RE-ELECT PHILIP YEA AS A DIRECTOR For None 378100 0 0 0 (MEMBER OF THE REMUNERATION COMMITTEE) 14 TO APPROVE A FINAL DIVIDEND OF 6.47 For None 378100 0 0 0 PENCE PER ORDINARY SHARE 15 TO APPROVE THE REMUNERATION REPORT For None 378100 0 0 0 OF THE BOARD FOR THE YEAR ENDED 31 MARCH 2012 16 TO RE-APPOINT DELOITTE LLP AS AUDITOR For None 378100 0 0 0 17 TO AUTHORISE THE AUDIT & RISK For None 378100 0 0 0 COMMITTEE TO DETERMINE THE REMUNERATION OF THE AUDITOR 18 TO AUTHORISE THE DIRECTORS TO ALLOT For None 378100 0 0 0 SHARES 19 TO AUTHORISE THE DIRECTORS TO DIS- For None 378100 0 0 0 APPLY PRE-EMPTION RIGHTS 20 TO AUTHORISE THE COMPANY TO For None 378100 0 0 0 PURCHASE ITS OWN SHARES (SECTION 701, COMPANIES ACT 2006) 21 TO AUTHORISE POLITICAL DONATIONS AND For None 378100 0 0 0 EXPENDITURE 22 TO AUTHORISE THE CALLING OF A GENERAL For None 378100 0 0 0 MEETING OTHER THAN AN ANNUAL GENERAL MEETING ON NOT LESS THAN 14 CLEAR DAYS' NOTICE Page 3 Proxy Voting Record ASML HOLDINGS N.V. Security: N07059186 Meeting Type: Special Ticker: ASML Meeting Date: 07-Sep-2012 ISIN USN070591862 Vote Deadline Date: 30-Aug-2012 Agenda 933673609 Management Total Ballot Shares: 575000 Last Vote Date: 09-Aug-2012 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 PROPOSAL TO RESOLVE TO AUTHORIZE THE For None 575000 0 0 0 BOARD OF MANAGEMENT TO ISSUE SHARES OR RIGHTS TO SUBSCRIBE FOR SHARES IN THE CAPITAL OF THE COMPANY IN CONNECTION WITH THE CUSTOMER CO- INVESTMENT PROGRAM, SUBJECT TO SUPERVISORY BOARD APPROVAL, UP TO 25% OF THE ISSUED SHARE CAPITAL OF THE COMPANY AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS (THE "AGM") HELD ON 25 APRIL 2012, FROM 7 SEPTEMBER 2 2 PROPOSAL TO RESOLVE TO AUTHORIZE THE For None 575000 0 0 0 BOARD OF MANAGEMENT TO RESTRICT OR EXCLUDE, SUBJECT TO SUPERVISORY BOARD APPROVAL, THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH THE ISSUE OF SHARES OR RIGHTS TO SUBSCRIBE FOR SHARES AS DESCRIBED UNDER (A) FROM 7 SEPTEMBER 2 3 PROPOSAL TO RESOLVE TO AMEND THE For None 575000 0 0 0 ARTICLES OF ASSOCIATION OF THE COMPANY IN ACCORDANCE WITH THE DRAFT DEED OF AMENDMENT TO THE ARTICLES OF ASSOCIATION (PART I) TO CREATE A SPECIFIC SHARE CLASS (ORDINARY SHARES M) FOR THE PARTICIPANTS TO THE CUSTOMER CO- INVESTMENT PROGRAM. UPON THE FIRST AMENDMENT OF THE ARTICLES OF ASSOCIATION OF THE COMPANY THE Page 4 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action ORDINARY SHARES TO BE HELD FOR THE BENEFIT OF THE PARTICIPANTS TO THE CUSTOMER CO-INVESTMENT PROGRAM WILL BE CONVERTED INTO ORDINARY SHARES M AND ALL OTHER ORDINARY SHARES WILL BE CONVERTED INTO ORDINARY SHARES A. 4 PROPOSAL TO RESOLVE TO AMEND THE For None 575000 0 0 0 ARTICLES OF ASSOCIATION OF THE COMPANY IN ACCORDANCE WITH THE DRAFT DEED OF AMENDMENT TO THE ARTICLES OF ASSOCIATION (PART II) TO INCREASE THE PAR VALUE PER ORDINARY SHARE A BY AN AMOUNT TO BE DETERMINED BY THE BOARD OF MANAGEMENT OF AT LEAST EUR 5.97 PER SHARE AND AT MOST EUR 12 PER SHARE AT THE EXPENSE OF THE SHARE PREMIUM RESERVE. 5 PROPOSAL TO RESOLVE TO REDUCE THE For None 575000 0 0 0 ISSUED CAPITAL BY AN AMOUNT AT LEAST EQUAL TO THE AGGREGATE AMOUNT TO BE PAID BY THE PARTICIPANTS TO THE CUSTOMER CO-INVESTMENT PROGRAM FOR THEIR SHARES, BEING AN AMOUNT NO LESS THAN EUR 2,513,447,071.07 AND NO MORE THAN EUR 5,000,000, THE NOMINAL VALUE OF THE ORDINARY SHARES A BY AN AMOUNT TO BE DETERMINED BY THE BOARD OF MANAGEMENT OF AT LEAST EUR 5.99 PER SHARE AND AT MOST EUR 12 PER SHARE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 6 PROPOSAL TO RESOLVE TO AMEND THE For None 575000 0 0 0 ARTICLES OF ASSOCIATION OF THE COMPANY IN ACCORDANCE WITH THE DRAFT DEED OF AMENDMENT TO THE ARTICLES OF ASSOCIATION (PART IV) TO CONSOLIDATE THE ORDINARY SHARES A AT AN EXCHANGE RATIO TO BE DETERMINED Page 5 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action BY THE BOARD OF MANAGEMENT. THE EXCHANGE RATIO WILL DEPEND ON THE PERCENTAGE OF NEW SHARES TO BE ISSUED TO THE PARTICIPANTS TO THE CUSTOMER CO-INVESTMENT PROGRAM, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 7 PROPOSAL TO RESOLVE TO AMEND THE For None 575000 0 0 0 ARTICLES OF ASSOCIATION IN ACCORDANCE WITH THE DRAFT DEED OF AMENDMENT TO THE ARTICLES OF ASSOCIATION (PART V) TO DELETE THE SHARE CLASS M FOR PARTICIPANTS TO THE CUSTOMER CO-INVESTMENT PROGRAM AND SHARE CLASS A FOR THE OTHER SHAREHOLDERS. THE ORDINARY SHARES M AND ORDINARY SHARES A SHALL BE CONVERTED INTO ORDINARY SHARES WITHOUT A SPECIFIC LETTER MARK ATTACHED TO IT. 8 AUTHORIZATION TO EXECUTE THE DEEDS For None 575000 0 0 0 OF AMENDMENT PROPOSAL TO RESOLVE TO AUTHORIZE EACH DIRECTOR OF THE COMPANY AS WELL AS ANY AND ALL LAWYERS AND PARALEGALS PRACTICING WITH DE BRAUW BLACKSTONE WESTBROEK N.V. TO EXECUTE THE NOTARIAL DEEDS OF AMENDMENT TO THE ARTICLES OF ASSOCIATION. 9 PROPOSAL TO RESOLVE TO AUTHORIZE THE For None 575000 0 0 0 BOARD OF MANAGEMENT TO ISSUE SHARES OR RIGHTS TO SUBSCRIBE FOR SHARES IN THE CAPITAL OF THE COMPANY, SUBJECT TO SUPERVISORY BOARD APPROVAL, LIMITED TO 5% OF THE ISSUED SHARE CAPITAL AT 25 APRIL 2 SEPTEMBER 2 2013. PROVIDED THAT THE GENERAL MEETING OF SHAREHOLDERS GRANTS THIS NEW AUTHORIZATION, THE CORRESPONDING AUTHORIZATION GRANTED AT THE AGM HELD ON 25 APRIL 2 NOT ALREADY USED. Page 6 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action 10 PROPOSAL TO RESOLVE TO AUTHORIZE THE For None 575000 0 0 0 BOARD OF MANAGEMENT TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH THE ISSUE OF SHARES OR RIGHTS TO SUBSCRIBE FOR SHARES AS DESCRIBED UNDER (A), SUBJECT TO APPROVAL OF THE SUPERVISORY BOARD, FOR A PERIOD FROM 7 SEPTEMBER 2012 THROUGH 25 OCTOBER 2013. PROVIDED THAT THE GENERAL MEETING OF SHAREHOLDERS GRANTS THIS NEW AUTHORIZATION, THE CORRESPONDING AUTHORIZATION GRANTED AT THE AGM HELD ON 25 APRIL 2 APPLY TO THE EXTENT NOT ALREADY USED. 11 PROPOSAL TO RESOLVE TO AUTHORIZE THE For None 575000 0 0 0 BOARD OF MANAGEMENT TO ISSUE SHARES OR RIGHTS TO SUBSCRIBE FOR SHARES IN THE CAPITAL OF THE COMPANY, SUBJECT TO SUPERVISORY BOARD APPROVAL, LIMITED TO 5% OF THE ISSUED SHARE CAPITAL AT 25 APRIL 2012, WHICH 5% CAN ONLY BE USED IN CONNECTION WITH OR ON THE OCCASION OF MERGERS, ACQUISITIONS AND/OR (STRATEGIC) ALLIANCES, FOR A PERIOD FROM 7 SEPTEMBER 2 2013, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 12 PROPOSAL TO RESOLVE TO AUTHORIZE THE For None 575000 0 0 0 BOARD OF MANAGEMENT TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH THE ISSUE OF SHARES OR RIGHTS TO SUBSCRIBE FOR SHARES AS DESCRIBED UNDER (C), SUBJECT TO APPROVAL OF THE SUPERVISORY BOARD, FOR A PERIOD FROM 7 SEPTEMBER 2012 THROUGH 25 OCTOBER 2013. PROVIDED THAT THE GENERAL MEETING OF SHAREHOLDERS GRANTS THIS NEW AUTHORIZATION, THE CORRESPONDING AUTHORIZATION GRANTED AT THE AGM HELD ON 25 APRIL 2 APPLY TO THE EXTENT NOT ALREADY USED. Page 7 Proxy Voting Record DIAGEO PLC Security: 25243 Q205 Meeting Type: Annual Ticker: DEO Meeting Date: 17-Oct-2012 ISIN US25243 Q2057 Vote Deadline Date: 08-Oct-2012 Agenda 933687418 Management Total Ballot Shares: 350000 Last Vote Date: 18-Sep-2012 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 REPORT AND ACCOUNTS 2012. For None 350000 0 0 0 2 DIRECTORS' REMUNERATION REPORT 2012. For None 350000 0 0 0 3 DECLARATION OF FINAL DIVIDEND. For None 350000 0 0 0 4 RE-ELECTION OF PB BRUZELIUS AS A For None 350000 0 0 0 DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) 5 RE-ELECTION OF LM DANON AS A For None 350000 0 0 0 DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) 6 RE-ELECTION OF LORD DAVIES AS A For None 350000 0 0 0 DIRECTOR. (AUDIT, NOMINATION, REMUNERATION(CHAIRMAN OF THE COMMITTEE)) 7 RE-ELECTION OF BD HOLDEN AS A For None 350000 0 0 0 DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) 8 RE-ELECTION OF DR FB HUMER AS A For None 350000 0 0 0 DIRECTOR. (NOMINATION COMMITTEE (CHAIRMAN OF THE COMMITTEE)) 9 RE-ELECTION OF D MAHLAN AS A DIRECTOR. For None 350000 0 0 0 (EXECUTIVE COMMITTEE) 10 RE-ELECTION OF PG SCOTT AS A DIRECTOR. For None 350000 0 0 0 (AUDIT(CHAIRMAN OF THE COMMITTEE), NOMINATION, REMUNERATION COMMITTEE) 11 RE-ELECTION OF HT STITZER AS A For None 350000 0 0 0 DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) 12 RE-ELECTION OF PS WALSH AS A DIRECTOR. For None 350000 0 0 0 (EXECUTIVE COMMITTEE(CHAIRMAN OF THE COMMITTEE)) 13 ELECTION OF HO KWONPING AS A For None 350000 0 0 0 DIRECTOR. (AUDIT, NOMINATION & REMUNERATION COMMITTEE) Page 8 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action 14 ELECTION OF IM MENEZES AS A DIRECTOR. For None 350000 0 0 0 (EXECUTIVE COMMITTEE) 15 RE-APPOINTMENT OF AUDITOR. For None 350000 0 0 0 16 REMUNERATION OF AUDITOR. For None 350000 0 0 0 17 AUTHORITY TO ALLOT SHARES. For None 350000 0 0 0 18 DISAPPLICATION OF PRE-EMPTION RIGHTS. For None 350000 0 0 0 19 AUTHORITY TO PURCHASE OWN ORDINARY For None 350000 0 0 0 SHARES. 20 AUTHORITY TO MAKE POLITICAL DONATIONS For None 350000 0 0 0 AND/OR TO INCUR POLITICAL EXPENDITURE IN THE EU. 21 REDUCED NOTICE OF A GENERAL MEETING For None 350000 0 0 0 OTHER THAN AN ANNUAL GENERAL MEETING. Page 9 Proxy Voting Record CISCO SYSTEMS, INC. Security: 17275 R102 Meeting Type: Annual Ticker: CSCO Meeting Date: 15-Nov-2012 ISIN US17275 R1023 Vote Deadline Date: 14-Nov-2012 Agenda 933691708 Management Total Ballot Shares: 960000 Last Vote Date: 09-Nov-2012 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CAROL A. BARTZ For None 0 960000 0 0 2 ELECTION OF DIRECTOR: MARC BENIOFF For None 960000 0 0 0 3 ELECTION OF DIRECTOR: M. MICHELE For None 960000 0 0 0 BURNS 4 ELECTION OF DIRECTOR: MICHAEL D. For None 960000 0 0 0 CAPELLAS 5 ELECTION OF DIRECTOR: LARRY R. CARTER For None 960000 0 0 0 6 ELECTION OF DIRECTOR: JOHN T. For None 960000 0 0 0 CHAMBERS 7 ELECTION OF DIRECTOR: BRIAN L. HALLA For None 960000 0 0 0 8 ELECTION OF DIRECTOR: DR. JOHN L. For None 960000 0 0 0 HENNESSY 9 ELECTION OF DIRECTOR: DR. KRISTINA M. For None 960000 0 0 0 JOHNSON 10 ELECTION OF DIRECTOR: RICHARD M. For None 960000 0 0 0 KOVACEVICH 11 ELECTION OF DIRECTOR: RODERICK C. For None 960000 0 0 0 MCGEARY 12 ELECTION OF DIRECTOR: ARUN SARIN For None 960000 0 0 0 13 ELECTION OF DIRECTOR: STEVEN M. WEST For None 960000 0 0 0 14 APPROVAL OF AMENDMENT AND For None 960000 0 0 0 RESTATEMENT OF THE EXECUTIVE INCENTIVE PLAN. 15 APPROVAL, ON AN ADVISORY BASIS, OF For None 960000 0 0 0 EXECUTIVE COMPENSATION. 16 RATIFICATION OF For None 960000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. 17 APPROVAL TO HAVE CISCO'S BOARD ADOPT Against None 960000 0 0 0 A POLICY TO HAVE AN INDEPENDENT BOARD CHAIRMAN WHENEVER POSSIBLE. Page 10 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action 18 APPROVAL TO REQUEST CISCO Against None 0 960000 0 0 MANAGEMENT TO PREPARE A REPORT ON "CONFLICT MINERALS" IN CISCO'S SUPPLY CHAIN. Page 11 Proxy Voting Record TOWERS WATSON & CO Security: 891894107 Meeting Type: Annual Ticker: TW Meeting Date: 16-Nov-2012 ISIN US8918941076 Vote Deadline Date: 15-Nov-2012 Agenda 933692332 Management Total Ballot Shares: 206000 Last Vote Date: 09-Nov-2012 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: VICTOR F. GANZI For None 206000 0 0 0 2 ELECTION OF DIRECTOR: JOHN J. HALEY For None 206000 0 0 0 3 ELECTION OF DIRECTOR: LESLIE S. HEISZ For None 206000 0 0 0 4 ELECTION OF DIRECTOR: BRENDAN R. For None 206000 0 0 0 O'NEILL 5 ELECTION OF DIRECTOR: LINDA D. RABBITT For None 206000 0 0 0 6 ELECTION OF DIRECTOR: GILBERT T. RAY For None 206000 0 0 0 7 ELECTION OF DIRECTOR: PAUL THOMAS For None 206000 0 0 0 8 ELECTION OF DIRECTOR: WILHELM ZELLER For None 206000 0 0 0 9 RATIFY THE SELECTION OF DELOITTE & For None 206000 0 0 0 TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2013. 10 TO APPROVE, BY NON-BINDING VOTE, THE For None 206000 0 0 0 COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Page 12 Proxy Voting Record EPOCH HOLDING CORPORATION Security: 29428 R103 Meeting Type: Annual Ticker: EPHC Meeting Date: 28-Nov-2012 ISIN US29428 R1032 Vote Deadline Date: 27-Nov-2012 Agenda 933698473 Management Total Ballot Shares: 1666667 Last Vote Date: 12-Nov-2012 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 ALLAN R. TESSLER 1666667 0 0 0 2 WILLIAM W. PRIEST 1666667 0 0 0 3 ENRIQUE R. ARZAC 1666667 0 0 0 4 JEFFREY L. BERENSON 1666667 0 0 0 5 JOHN L. CECIL 1666667 0 0 0 6 PETER A. FLAHERTY 1666667 0 0 0 7 TIMOTHY T. TAUSSIG 1666667 0 0 0 2 TO APPROVE, IN A NON-BINDING ADVISORY For None 1666667 0 0 0 VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 3 TO APPROVE THE EPOCH HOLDING For None 1666667 0 0 0 CORPORATION 2012 LONG-TERM INCENTIVE COMPENSATION PLAN. 4 TO RATIFY THE APPOINTMENT OF CF & CO., For None 1666667 0 0 0 L.L.P. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2013 . Page 13 Proxy Voting Record MICROSOFT CORPORATION Security: 594918104 Meeting Type: Annual Ticker: MSFT Meeting Date: 28-Nov-2012 ISIN US5949181045 Vote Deadline Date: 27-Nov-2012 Agenda 933691784 Management Total Ballot Shares: 795000 Last Vote Date: 09-Nov-2012 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: STEVEN A. For None 795000 0 0 0 BALLMER 2 ELECTION OF DIRECTOR: DINA DUBLON For None 795000 0 0 0 3 ELECTION OF DIRECTOR: WILLIAM H. GATES For None 795000 0 0 0 III 4 ELECTION OF DIRECTOR: MARIA M. KLAWE For None 795000 0 0 0 5 ELECTION OF DIRECTOR: STEPHEN J. LUCZO For None 795000 0 0 0 6 ELECTION OF DIRECTOR: DAVID F. For None 795000 0 0 0 MARQUARDT 7 ELECTION OF DIRECTOR: CHARLES H. NOSKI For None 795000 0 0 0 8 ELECTION OF DIRECTOR: HELMUT PANKE For None 795000 0 0 0 9 ELECTION OF DIRECTOR: JOHN W. For None 795000 0 0 0 THOMPSON 10 ADVISORY VOTE ON NAMED EXECUTIVE For None 795000 0 0 0 OFFICER COMPENSATION (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) 11 APPROVAL OF EMPLOYEE STOCK For None 795000 0 0 0 PURCHASE PLAN (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) 12 RATIFICATION OF DELOITTE & TOUCHE LLP For None 795000 0 0 0 AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2013 (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) 13 SHAREHOLDER PROPOSAL - ADOPT Against None 0 795000 0 0 CUMULATIVE VOTING (THE BOARD RECOMMENDS A VOTE AGAINST THIS PROPOSAL) Page 14 Proxy Voting Record COSTCO WHOLESALE CORPORATION Security: 22160 K105 Meeting Type: Annual Ticker: COST Meeting Date: 24-Jan-2013 ISIN US22160 K1051 Vote Deadline Date: 23-Jan-2013 Agenda 933716954 Management Total Ballot Shares: 394500 Last Vote Date: 18-Jan-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 BENJAMIN S. CARSON, SR. 394500 0 0 0 2 WILLIAM H. GATES 394500 0 0 0 3 HAMILTON E. JAMES 394500 0 0 0 4 W. CRAIG JELINEK 394500 0 0 0 5 JILL S. RUCKELSHAUS 394500 0 0 0 2 RATIFICATION OF SELECTION OF For None 394500 0 0 0 INDEPENDENT AUDITORS. 3 APPROVAL, ON AN ADVISORY BASIS, OF For None 0 0 394500 0 EXECUTIVE COMPENSATION. 4 CONSIDERATION OF SHAREHOLDER Against None 0 0 394500 0 PROPOSAL TO ELIMINATE THE CLASSIFICATION OF THE BOARD OF DIRECTORS. Page 15 Proxy Voting Record APPLE INC. Security: 037833100 Meeting Type: Annual Ticker: AAPL Meeting Date: 27-Feb-2013 ISIN US0378331005 Vote Deadline Date: 26-Feb-2013 Agenda 933725042 Management Total Ballot Shares: 67000 Last Vote Date: 18-Jan-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 WILLIAM CAMPBELL 67000 0 0 0 2 TIMOTHY COOK 67000 0 0 0 3 MILLARD DREXLER 67000 0 0 0 4 AL GORE 67000 0 0 0 5 ROBERT IGER 67000 0 0 0 6 ANDREA JUNG 67000 0 0 0 7 ARTHUR LEVINSON 67000 0 0 0 8 RONALD SUGAR 67000 0 0 0 2 AMENDMENT OF APPLE'S RESTATED For None 67000 0 0 0 ARTICLES OF INCORPORATION TO (I) ELIMINATE CERTAIN LANGUAGE RELATING TO TERM OF OFFICE OF DIRECTORS IN ORDER TO FACILITATE THE ADOPTION OF MAJORITY VOTING FOR ELECTION OF DIRECTORS, (II) ELIMINATE "BLANK CHECK" PREFERRED STOCK, (III) ESTABLISH A PAR VALUE FOR COMPANY'S COMMON STOCK OF $0.00(IV) MAKE OTHER CHANGES. 3 RATIFICATION OF THE APPOINTMENT OF For None 67000 0 0 0 ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. 4 A NON-BINDING ADVISORY RESOLUTION TO For None 67000 0 0 0 APPROVE EXECUTIVE COMPENSATION. 5 A SHAREHOLDER PROPOSAL ENTITLED Against None 0 67000 0 0 "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." 6 A SHAREHOLDER PROPOSAL ENTITLED Against None 0 67000 0 0 "BOARD COMMITTEE ON HUMAN RIGHTS." Page 16 Proxy Voting Record INTERNATIONAL GAME TECHNOLOGY Security: 459902102 Meeting Type: Contested-Annual Ticker: IGT Meeting Date: 05-Mar-2013 ISIN US4599021023 Vote Deadline Date: 04-Mar-2013 Agenda 933729850 Opposition Total Ballot Shares: 750000 Last Vote Date: 01-Mar-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For For 1 RAYMOND J. BROOKS, JR. 750000 0 0 0 2 CHARLES N. MATHEWSON 0 0 750000 0 3 DANIEL B. SILVERS 750000 0 0 0 4 MGT NOM J. CHAFFIN 750000 0 0 0 5 MGT NOM GREG CREED 750000 0 0 0 6 MGT NOM PATTI S. HART 750000 0 0 0 7 MGT NOM R. J. MILLER 750000 0 0 0 8 MGT NOM P. G. SATRE 750000 0 0 0 2 THE COMPANY'S PROPOSAL TO AMEND THE None Abstain 750000 0 0 0 INTERNATIONAL GAME TECHNOLOGY 2002 STOCK INCENTIVE PLAN. 3 THE COMPANY'S PROPOSAL FOR AN None Abstain 750000 0 0 0 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. 4 THE COMPANY'S PROPOSAL TO RATIFY THE None For 750000 0 0 0 APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING SEPTEMBER 30, 2013. Page 17 Proxy Voting Record QUALCOMM INCORPORATED Security: 747525103 Meeting Type: Annual Ticker: QCOM Meeting Date: 05-Mar-2013 ISIN US7475251036 Vote Deadline Date: 04-Mar-2013 Agenda 933726397 Management Total Ballot Shares: 700000 Last Vote Date: 18-Jan-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: BARBARA T. For None 700000 0 0 0 ALEXANDER 2 ELECTION OF DIRECTOR: DONALD G. For None 700000 0 0 0 CRUICKSHANK 3 ELECTION OF DIRECTOR: RAYMOND V. For None 700000 0 0 0 DITTAMORE 4 ELECTION OF DIRECTOR: SUSAN HOCKFIELD For None 700000 0 0 0 5 ELECTION OF DIRECTOR: THOMAS W. For None 700000 0 0 0 HORTON 6 ELECTION OF DIRECTOR: PAUL E. JACOBS For None 700000 0 0 0 7 ELECTION OF DIRECTOR: SHERRY LANSING For None 700000 0 0 0 8 ELECTION OF DIRECTOR: DUANE A. NELLES For None 700000 0 0 0 9 ELECTION OF DIRECTOR: FRANCISCO ROS For None 700000 0 0 0 10 ELECTION OF DIRECTOR: BRENT For None 700000 0 0 0 SCOWCROFT 11 ELECTION OF DIRECTOR: MARC I. STERN For None 700000 0 0 0 12 TO APPROVE THE 2006 LONG-TERM For None 700000 0 0 0 INCENTIVE PLAN, AS AMENDED, WHICH INCLUDES AN INCREASE IN THE SHARE RESERVE BY 90,000,000 SHARES. 13 TO RATIFY THE SELECTION OF For None 700000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 29, 2013. 14 ADVISORY APPROVAL OF THE COMPANY'S For None 0 0 700000 0 EXECUTIVE COMPENSATION. Page 18 Proxy Voting Record THE ADT CORPORATION Security: 00101 J106 Meeting Type: Annual Ticker: ADT Meeting Date: 14-Mar-2013 ISIN US00101 J1060 Vote Deadline Date: 13-Mar-2013 Agenda 933729432 Management Total Ballot Shares: 292500 Last Vote Date: 07-Mar-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 THOMAS COLLIGAN 292500 0 0 0 2 TIMOTHY DONAHUE 292500 0 0 0 3 ROBERT DUTKOWSKY 292500 0 0 0 4 BRUCE GORDON 292500 0 0 0 5 NAREN GURSAHANEY 292500 0 0 0 6 BRIDGETTE HELLER 292500 0 0 0 7 KATHLEEN HYLE 292500 0 0 0 8 KEITH MEISTER 292500 0 0 0 9 DINESH PALIWAL 292500 0 0 0 2 TO RATIFY THE APPOINTMENT OF DELOITTE For None 292500 0 0 0 & TOUCHE LLP AS ADT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2013. 3 TO APPROVE, BY NON-BINDING VOTE, For None 292500 0 0 0 NAMED EXECUTIVE OFFICER COMPENSATION. Item Proposal Recommendation Default Vote 1 Year 2 Years 3 Years Abstain Take No Action 4 TO RECOMMEND, BY NON-BINDING VOTE, 1 Year None 292500 0 0 0 0 THE FREQUENCY OF NAMED EXECUTIVE OFFICER COMPENSATION VOTES. Page 19 Proxy Voting Record M&T BANK CORPORATION Security: 55261 F104 Meeting Type: Special Ticker: MTB Meeting Date: 16-Apr-2013 ISIN US55261 F1049 Vote Deadline Date: 15-Apr-2013 Agenda 933739178 Management Total Ballot Shares: 110000 Last Vote Date: 07-Mar-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO APPROVE THE ISSUANCE OF M&T BANK For None 110000 0 0 0 CORPORATION COMMON STOCK TO HUDSON CITY BANCORP, INC. STOCKHOLDERS PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, DATED AS OF AUGUST 27, 2012, BY AND AMONG M&T BANK CORPORATION, HUDSON CITY BANCORP, INC. AND WILMINGTON TRUST CORPORATION. 2 TO APPROVE CERTAIN AMENDMENTS TO For None 110000 0 0 0 THE TERMS OF THE FIXED RATE CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES A, PAR VALUE $1.00 PER SHARE AND LIQUIDATION PREFERENCE $1,, OF M&T BANK CORPORATION, WHICH ARE REFERRED TO AS THE SERIES A PREFERRED SHARES, INCLUDING AMENDMENTS TO THE DIVIDEND RATE AND THE REDEMPTION PROVISIONS OF THE SERIES A PREFERRED SHARES. 3 TO APPROVE CERTAIN AMENDMENTS TO For None 110000 0 0 0 THE TERMS OF THE FIXED RATE CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES C, PAR VALUE $1.00 PER SHARE AND LIQUIDATION PREFERENCE $1,, OF M&T BANK CORPORATION, WHICH ARE REFERRED TO AS THE SERIES C PREFERRED SHARES, INCLUDING AMENDMENTS TO THE DIVIDEND RATE AND THE REDEMPTION PROVISIONS OF THE SERIES C PREFERRED SHARES. Page 20 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action 4 TO APPROVE ONE OR MORE For None 110000 0 0 0 ADJOURNMENTS OF THE M&T BANK CORPORATION SPECIAL MEETING OF SHAREHOLDERS, IF NECESSARY OR APPROPRIATE, INCLUDING ADJOURNMENTS TO PERMIT FURTHER SOLICITATION OF PROXIES IN FAVOR OF THE STOCK ISSUANCE PROPOSAL, THE SERIES A PREFERRED SHARE AMENDMENT PROPOSAL OR THE SERIES C PREFERRED SHARE AMENDMENT PROPOSAL. Page 21 Proxy Voting Record M&T BANK CORPORATION Security: 55261F104 Meeting Type: Annual Ticker: MTB Meeting Date: 16-Apr-2013 ISIN US55261F1049 Vote Deadline Date: 15-Apr-2013 Agenda 933742389 Management Total Ballot Shares: 110000 Last Vote Date: 21-Mar-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 BRENT D. BAIRD 110000 0 0 0 2 C. ANGELA BONTEMPO 110000 0 0 0 3 ROBERT T. BRADY 110000 0 0 0 4 T.J. CUNNINGHAM III 110000 0 0 0 5 MARK J. CZARNECKI 110000 0 0 0 6 GARY N. GEISEL 110000 0 0 0 7 JOHN D. HAWKE, JR. 110000 0 0 0 8 PATRICK W.E. HODGSON 110000 0 0 0 9 RICHARD G. KING 110000 0 0 0 10 JORGE G. PEREIRA 110000 0 0 0 11 MICHAEL P. PINTO 110000 0 0 0 12 MELINDA R. RICH 110000 0 0 0 13 ROBERT E. SADLER, JR. 110000 0 0 0 14 HERBERT L. WASHINGTON 110000 0 0 0 15 ROBERT G. WILMERS 110000 0 0 0 2 TO APPROVE THE M&T BANK CORPORATION For None 110000 0 0 0 EMPLOYEE STOCK PURCHASE PLAN. 3 TO APPROVE THE COMPENSATION OF M&T For None 110000 0 0 0 BANK CORPORATION'S NAMED EXECUTIVE OFFICERS. 4 TO RECOMMEND THE FREQUENCY OF 1 Year None 110000 0 0 0 FUTURE ADVISORY VOTES ON THE COMPENSATION OF M&T BANK CORPORATION'S NAMED EXECUTIVE OFFICERS. Page 22 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action 5 TO RATIFY THE APPOINTMENT OF For None 110000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF M&T BANK CORPORATION FOR THE YEAR ENDING DECEMBER 31, 2013. Page 23 Proxy Voting Record OWENS CORNING Security: 690742101 Meeting Type: Annual Ticker: OC Meeting Date: 18-Apr-2013 ISIN US6907421019 Vote Deadline Date: 17-Apr-2013 Agenda 933744612 Management Total Ballot Shares: 360000 Last Vote Date: 18-Mar-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 RALPH F. HAKE 360000 0 0 0 2 J. BRIAN FERGUSON 360000 0 0 0 3 F. PHILIP HANDY 360000 0 0 0 4 MICHAEL H. THAMAN 360000 0 0 0 2 TO RATIFY THE SELECTION OF For None 360000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. 3 TO APPROVE THE EMPLOYEE STOCK For None 360000 0 0 0 PURCHASE PLAN. 4 TO APPROVE THE 2 For None 360000 0 0 0 5 TO APPROVE, ON AN ADVISORY BASIS, For None 360000 0 0 0 NAMED EXECUTIVE OFFICER COMPENSATION. Page 24 Proxy Voting Record METLIFE, INC. Security: 59156 R108 Meeting Type: Annual Ticker: MET Meeting Date: 23-Apr-2013 ISIN US59156 R1086 Vote Deadline Date: 22-Apr-2013 Agenda 933758368 Management Total Ballot Shares: 400000 Last Vote Date: 02-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: R. GLENN For None 400000 0 0 0 HUBBARD 2 ELECTION OF DIRECTOR: STEVEN A. For None 400000 0 0 0 KANDARIAN 3 ELECTION OF DIRECTOR: JOHN M. KEANE For None 400000 0 0 0 4 ELECTION OF DIRECTOR: ALFRED F. KELLY, For None 400000 0 0 0 JR. 5 ELECTION OF DIRECTOR: JAMES M. KILTS For None 400000 0 0 0 6 ELECTION OF DIRECTOR: CATHERINE R. For None 400000 0 0 0 KINNEY 7 ELECTION OF DIRECTOR: HUGH B. PRICE For None 400000 0 0 0 8 ELECTION OF DIRECTOR: KENTON J. For None 400000 0 0 0 SICCHITANO 9 RATIFICATION OF THE APPOINTMENT OF For None 400000 0 0 0 DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2013 10 ADVISORY VOTE TO APPROVE THE For None 400000 0 0 0 COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS Page 25 Proxy Voting Record ASML HOLDINGS N.V. Security: N07059210 Meeting Type: Annual Ticker: ASML Meeting Date: 24-Apr-2013 ISIN USN070592100 Vote Deadline Date: 16-Apr-2013 Agenda 933751504 Management Total Ballot Shares: 311850 Last Vote Date: 21-Mar-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DISCUSSION OF THE 2, For None 311850 0 0 0 INCL. ASML'S CORPORATE GOVERNANCE CHAPTER, AND THE 2012 REMUNERATION REPORT, AND PROPOSAL TO ADOPT THE FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR ("FY") 2012, AS PREPARED IN ACCORDANCE WITH DUTCH LAW. 2 PROPOSAL TO DISCHARGE THE MEMBERS For None 311850 0 0 0 OF THE BOARD OF MANAGEMENT FROM LIABILITY FOR THEIR RESPONSIBILITIES IN THE FY 2012. 3 PROPOSAL TO DISCHARGE THE MEMBERS For None 311850 0 0 0 OF THE SUPERVISORY BOARD FROM LIABILITY FOR THEIR RESPONSIBILITIES IN THE FY 2012. 4 PROPOSAL TO ADOPT A DIVIDEND OF EUR For None 311850 0 0 0 0.53 PER ORDINARY SHARE OF EUR 0.09. 5 PROPOSAL TO ADOPT THE REVISED For None 311850 0 0 0 REMUNERATION POLICY FOR THE BOARD OF MANAGEMENT ASML HOLDING N.V. (VERSION 2014). 6 PROPOSAL TO APPROVE THE NUMBER OF For None 311850 0 0 0 PERFORMANCE SHARES FOR THE BOARD OF MANAGEMENT, IN ACCORDANCE WITH THE REMUNERATION POLICY FOR THE BOARD OF MANAGEMENT ASML HOLDING N.V. (VERSION 2010) OVER THE FINANCIAL YEAR 2 BOARD OF MANAGEMENT TO ISSUE THESE PERFORMANCE SHARES. Page 26 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action 7 PROPOSAL TO APPROVE THE For None 311850 0 0 0 PERFORMANCE SHARE ARRANGEMENT, IN ACCORDANCE WITH THE REMUNERATION POLICY FOR THE BOARD OF MANAGEMENT OF ASML HOLDING N.V. (VERSION 2014) (THE "POLICY"), INCLUDING THE NUMBER OF PERFORMANCE SHARES FOR THE BOARD OF MANAGEMENT TO BE DETERMINED BY THE CALCULATION METHOD AS DESCRIBED IN THE POLICY, AND AUTHORIZATION OF THE BOARD OF MANAGEMENT TO ISSUE THE PERFORMANCE SHARES FOR THE FINANCIAL YEAR 2 YEARS. (THE BOARD OF MANAGEMENT WILL ONLY PROPOSE ITEM 9B IF ITEM 8 IS ADOPTED.). 8 PROPOSAL TO APPROVE THE NUMBER OF For None 311850 0 0 0 STOCK OPTIONS, RESPECTIVELY SHARES, FOR EMPLOYEES AND AUTHORIZATION OF THE BOARD OF MANAGEMENT TO ISSUE THE STOCK OPTIONS, RESPECTIVELY SHARES. 9 PROPOSAL TO REAPPOINT MS. H.C.J. VAN For None 311850 0 0 0 DEN BURG AS MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 24, 2013. 10 PROPOSAL TO REAPPOINT MS. P.F.M. VAN For None 311850 0 0 0 DER MEER MOHR AS MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 24, 2013. 11 PROPOSAL TO REAPPOINT MR. W.H. For None 311850 0 0 0 ZIEBART AS MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 24, 2013. 12 PROPOSAL TO APPOINT MR. D.A. GROSE AS For None 311850 0 0 0 MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 24, 2013. 13 PROPOSAL TO APPOINT MS. C.M.S. SMITS- For None 311850 0 0 0 NUSTELING AS MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 24, 2013. 14 PROPOSAL TO REAPPOINT THE EXTERNAL For None 311850 0 0 0 AUDITOR FOR THE REPORTING YEAR 2014. Page 27 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action 15 PROPOSAL TO AUTHORIZE THE BOARD OF For None 311850 0 0 0 MANAGEMENT TO ISSUE (RIGHTS TO SUBSCRIBE FOR) SHARES, WHICH AUTHORIZATION IS LIMITED TO 5% OF THE ISSUED CAPITAL. 16 PROPOSAL TO AUTHORIZE THE BOARD OF For None 311850 0 0 0 MANAGEMENT TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH AGENDA ITEM 15A. 17 PROPOSAL TO AUTHORIZE THE BOARD OF For None 311850 0 0 0 MANAGEMENT TO ISSUE (RIGHTS TO SUBSCRIBE FOR) SHARES, FOR AN ADDITIONAL 5% OF THE ISSUED CAPITAL, ONLY TO BE USED IN CONNECTION WITH MERGERS, ACQUISITIONS AND / OR (STRATEGIC) ALLIANCES. 18 PROPOSAL TO AUTHORIZE THE BOARD OF For None 311850 0 0 0 MANAGEMENT TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH AGENDA ITEM 15C. 19 PROPOSAL TO AUTHORIZE THE BOARD OF For None 311850 0 0 0 MANAGEMENT TO ACQUIRE SHARES IN THE COMPANY'S CAPITAL. 20 PROPOSAL TO AUTHORIZE THE BOARD OF For None 311850 0 0 0 MANAGEMENT TO ACQUIRE ADDITIONAL SHARES IN THE COMPANY'S CAPITAL. 21 PROPOSAL TO CANCEL ORDINARY SHARES For None 311850 0 0 0 (TO BE) REPURCHASED BY THE COMPANY. Page 28 Proxy Voting Record ASML HOLDINGS N.V. Security: N07059210 Meeting Type: Annual Ticker: ASML Meeting Date: 24-Apr-2013 ISIN USN070592100 Vote Deadline Date: 16-Apr-2013 Agenda 933771885 Management Total Ballot Shares: 311850 Last Vote Date: 12-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DISCUSSION OF THE 2, For None 311850 0 0 0 INCL. ASML'S CORPORATE GOVERNANCE CHAPTER, AND THE 2012 REMUNERATION REPORT, AND PROPOSAL TO ADOPT THE FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR ("FY") 2012, AS PREPARED IN ACCORDANCE WITH DUTCH LAW. 2 PROPOSAL TO DISCHARGE THE MEMBERS For None 311850 0 0 0 OF THE BOARD OF MANAGEMENT FROM LIABILITY FOR THEIR RESPONSIBILITIES IN THE FY 2012. 3 PROPOSAL TO DISCHARGE THE MEMBERS For None 311850 0 0 0 OF THE SUPERVISORY BOARD FROM LIABILITY FOR THEIR RESPONSIBILITIES IN THE FY 2012. 4 PROPOSAL TO ADOPT A DIVIDEND OF EUR For None 311850 0 0 0 0.53 PER ORDINARY SHARE OF EUR 0.09. 5 PROPOSAL TO ADOPT THE REVISED For None 311850 0 0 0 REMUNERATION POLICY FOR THE BOARD OF MANAGEMENT ASML HOLDING N.V. (VERSION 2014). 6 PROPOSAL TO APPROVE THE NUMBER OF For None 311850 0 0 0 PERFORMANCE SHARES FOR THE BOARD OF MANAGEMENT, IN ACCORDANCE WITH THE REMUNERATION POLICY FOR THE BOARD OF MANAGEMENT ASML HOLDING N.V. (VERSION 2010) OVER THE FINANCIAL YEAR 2 BOARD OF MANAGEMENT TO ISSUE THESE PERFORMANCE SHARES. Page 29 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action 7 PROPOSAL TO APPROVE THE For None 311850 0 0 0 PERFORMANCE SHARE ARRANGEMENT, IN ACCORDANCE WITH THE REMUNERATION POLICY FOR THE BOARD OF MANAGEMENT OF ASML HOLDING N.V. (VERSION 2014) (THE "POLICY"), INCLUDING THE NUMBER OF PERFORMANCE SHARES FOR THE BOARD OF MANAGEMENT TO BE DETERMINED BY THE CALCULATION METHOD AS DESCRIBED IN THE POLICY, AND AUTHORIZATION OF THE BOARD OF MANAGEMENT TO ISSUE THE PERFORMANCE SHARES FOR THE FINANCIAL YEAR 2 YEARS. (THE BOARD OF MANAGEMENT WILL ONLY PROPOSE ITEM 9B IF ITEM 8 IS ADOPTED.). 8 PROPOSAL TO APPROVE THE NUMBER OF For None 311850 0 0 0 STOCK OPTIONS, RESPECTIVELY SHARES, FOR EMPLOYEES AND AUTHORIZATION OF THE BOARD OF MANAGEMENT TO ISSUE THE STOCK OPTIONS, RESPECTIVELY SHARES. 9 PROPOSAL TO REAPPOINT MS. H.C.J. VAN For None 311850 0 0 0 DEN BURG AS MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 24, 2013. 10 PROPOSAL TO REAPPOINT MS. P.F.M. VAN For None 311850 0 0 0 DER MEER MOHR AS MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 24, 2013. 11 PROPOSAL TO REAPPOINT MR. W.H. For None 311850 0 0 0 ZIEBART AS MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 24, 2013. 12 PROPOSAL TO APPOINT MR. D.A. GROSE AS For None 311850 0 0 0 MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 24, 2013. 13 PROPOSAL TO APPOINT MS. C.M.S. SMITS- For None 311850 0 0 0 NUSTELING AS MEMBER OF THE SUPERVISORY BOARD, EFFECTIVE APRIL 24, 2013. 14 PROPOSAL TO REAPPOINT THE EXTERNAL For None 311850 0 0 0 AUDITOR FOR THE REPORTING YEAR 2014. Page 30 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action 15 PROPOSAL TO AUTHORIZE THE BOARD OF For None 311850 0 0 0 MANAGEMENT TO ISSUE (RIGHTS TO SUBSCRIBE FOR) SHARES, WHICH AUTHORIZATION IS LIMITED TO 5% OF THE ISSUED CAPITAL. 16 PROPOSAL TO AUTHORIZE THE BOARD OF For None 311850 0 0 0 MANAGEMENT TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH AGENDA ITEM 15A. 17 PROPOSAL TO AUTHORIZE THE BOARD OF For None 311850 0 0 0 MANAGEMENT TO ISSUE (RIGHTS TO SUBSCRIBE FOR) SHARES, FOR AN ADDITIONAL 5% OF THE ISSUED CAPITAL, ONLY TO BE USED IN CONNECTION WITH MERGERS, ACQUISITIONS AND / OR (STRATEGIC) ALLIANCES. 18 PROPOSAL TO AUTHORIZE THE BOARD OF For None 311850 0 0 0 MANAGEMENT TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH AGENDA ITEM 15C. 19 PROPOSAL TO AUTHORIZE THE BOARD OF For None 311850 0 0 0 MANAGEMENT TO ACQUIRE SHARES IN THE COMPANY'S CAPITAL. 20 PROPOSAL TO AUTHORIZE THE BOARD OF For None 311850 0 0 0 MANAGEMENT TO ACQUIRE ADDITIONAL SHARES IN THE COMPANY'S CAPITAL. 21 PROPOSAL TO CANCEL ORDINARY SHARES For None 311850 0 0 0 (TO BE) REPURCHASED BY THE COMPANY. Page 31 Proxy Voting Record PLATINUM UNDERWRITERS HOLDINGS, LTD. Security: G7127P100 Meeting Type: Annual Ticker: PTP Meeting Date: 24-Apr-2013 ISIN BMG7127P1005 Vote Deadline Date: 23-Apr-2013 Agenda 933759358 Management Total Ballot Shares: 400000 Last Vote Date: 02-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 DAN R. CARMICHAEL 400000 0 0 0 2 A. JOHN HASS 400000 0 0 0 3 ANTONY P.D. LANCASTER 400000 0 0 0 4 EDMUND R. MEGNA 400000 0 0 0 5 MICHAEL D. PRICE 400000 0 0 0 6 LINDA E. RANSOM 400000 0 0 0 7 JAMES P. SLATTERY 400000 0 0 0 8 CHRISTOPER J. STEFFEN 400000 0 0 0 2 TO APPROVE THE COMPENSATION PAID TO For None 400000 0 0 0 THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT FOR THE COMPANY'S 2013 ANNUAL GENERAL MEETING OF SHAREHOLDERS UNDER THE HEADING "EXECUTIVE COMPENSATION" PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION. 3 TO APPROVE THE NOMINATION OF KPMG For None 400000 0 0 0 AUDIT LIMITED AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2013 FISCAL YEAR. Page 32 Proxy Voting Record ABB LTD Security: 000375204 Meeting Type: Annual Ticker: ABB Meeting Date: 25-Apr-2013 ISIN US0003752047 Vote Deadline Date: 18-Apr-2013 Agenda 933769854 Management Total Ballot Shares: 1200000 Last Vote Date: 02-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPROVAL OF THE ANNUAL REPORT, THE For None 1200000 0 0 0 CONSOLIDATED FINANCIAL STATEMENTS, AND THE ANNUAL FINANCIAL STATEMENTS FOR 2012 2 CONSULTATIVE VOTE ON THE 2012 For None 1200000 0 0 0 REMUNERATION REPORT 3 DISCHARGE OF THE BOARD OF DIRECTORS For None 1200000 0 0 0 AND THE PERSONS ENTRUSTED WITH MANAGEMENT 4 APPROPRIATION OF AVAILABLE EARNINGS For None 1200000 0 0 0 AND DISTRIBUTION OF CAPITAL CONTRIBUTION RESERVE 5 RENEWAL OF AUTHORIZED SHARE CAPITAL For None 1200000 0 0 0 6 RE-ELECTION TO THE BOARD OF DIRECTOR: For None 1200000 0 0 0 ROGER AGNELLI 7 RE-ELECTION TO THE BOARD OF DIRECTOR: For None 1200000 0 0 0 LOUIS R. HUGHES 8 RE-ELECTION TO THE BOARD OF DIRECTOR: For None 1200000 0 0 0 HANS ULRICH MARKI 9 RE-ELECTION TO THE BOARD OF DIRECTOR: For None 1200000 0 0 0 MICHEL DE ROSEN 10 RE-ELECTION TO THE BOARD OF DIRECTOR: For None 1200000 0 0 0 MICHAEL TRESCHOW 11 RE-ELECTION TO THE BOARD OF DIRECTOR: For None 1200000 0 0 0 JACOB WALLENBERG 12 RE-ELECTION TO THE BOARD OF DIRECTOR: For None 1200000 0 0 0 YING YEH 13 RE-ELECTION TO THE BOARD OF DIRECTOR: For None 1200000 0 0 0 HUBERTUS VON GRUNBERG 14 RE-ELECTION OF THE AUDITORS ERNST & For None 1200000 0 0 0 YOUNG AG Page 33 Proxy Voting Record PFIZER INC. Security: 717081103 Meeting Type: Annual Ticker: PFE Meeting Date: 25-Apr-2013 ISIN US7170811035 Vote Deadline Date: 24-Apr-2013 Agenda 933743090 Management Total Ballot Shares: 755808 Last Vote Date: 21-Mar-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DENNIS A. For None 755808 0 0 0 AUSIELLO 2 ELECTION OF DIRECTOR: M. ANTHONY For None 755808 0 0 0 BURNS 3 ELECTION OF DIRECTOR: W. DON For None 755808 0 0 0 CORNWELL 4 ELECTION OF DIRECTOR: FRANCES D. For None 755808 0 0 0 FERGUSSON 5 ELECTION OF DIRECTOR: WILLIAM H. GRAY, For None 755808 0 0 0 III 6 ELECTION OF DIRECTOR: HELEN H. HOBBS For None 755808 0 0 0 7 ELECTION OF DIRECTOR: CONSTANCE J. For None 755808 0 0 0 HORNER 8 ELECTION OF DIRECTOR: JAMES M. KILTS For None 755808 0 0 0 9 ELECTION OF DIRECTOR: GEORGE A. LORCH For None 755808 0 0 0 10 ELECTION OF DIRECTOR: SUZANNE NORA For None 755808 0 0 0 JOHNSON 11 ELECTION OF DIRECTOR: IAN C. READ For None 755808 0 0 0 12 ELECTION OF DIRECTOR: STEPHEN W. For None 755808 0 0 0 SANGER 13 ELECTION OF DIRECTOR: MARC TESSIER- For None 755808 0 0 0 LAVIGNE 14 RATIFY THE SELECTION OF KPMG LLP AS For None 755808 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 15 ADVISORY APPROVAL OF EXECUTIVE For None 755808 0 0 0 COMPENSATION 16 SHAREHOLDER PROPOSAL REGARDING Against None 0 755808 0 0 EXECUTIVE EQUITY RETENTION 17 SHAREHOLDER PROPOSAL REGARDING Against None 0 755808 0 0 ACTION BY WRITTEN CONSENT Page 34 Proxy Voting Record AMERICAN EXPRESS COMPANY Security: 025816109 Meeting Type: Annual Ticker: AXP Meeting Date: 29-Apr-2013 ISIN US0258161092 Vote Deadline Date: 26-Apr-2013 Agenda 933746402 Management Total Ballot Shares: 315000 Last Vote Date: 21-Mar-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 C. BARSHEFSKY 315000 0 0 0 2 U.M. BURNS 315000 0 0 0 3 K.I. CHENAULT 315000 0 0 0 4 P. CHERNIN 315000 0 0 0 5 A. LAUVERGEON 315000 0 0 0 6 T.J. LEONSIS 315000 0 0 0 7 R.C. LEVIN 315000 0 0 0 8 R.A. MCGINN 315000 0 0 0 9 S.J. PALMISANO 315000 0 0 0 10 S.S REINEMUND 315000 0 0 0 11 D.L. VASELLA 315000 0 0 0 12 R.D. WALTER 315000 0 0 0 13 R.A. WILLIAMS 315000 0 0 0 2 RATIFICATION OF APPOINTMENT OF For None 315000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. 3 ADVISORY RESOLUTION TO APPROVE For None 315000 0 0 0 EXECUTIVE COMPENSATION. 4 SHAREHOLDER PROPOSAL RELATING TO Against None 0 315000 0 0 SEPARATION OF CHAIRMAN AND CEO ROLES. Page 35 Proxy Voting Record UNITED TECHNOLOGIES CORPORATION Security: 913017109 Meeting Type: Annual Ticker: UTX Meeting Date: 29-Apr-2013 ISIN US9130171096 Vote Deadline Date: 26-Apr-2013 Agenda 933743684 Management Total Ballot Shares: 325000 Last Vote Date: 28-Mar-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: LOUIS R. For None 325000 0 0 0 CHENEVERT 2 ELECTION OF DIRECTOR: JOHN V. FARACI For None 325000 0 0 0 3 ELECTION OF DIRECTOR: JEAN-PIERRE For None 325000 0 0 0 GARNIER 4 ELECTION OF DIRECTOR: JAMIE S. For None 325000 0 0 0 GORELICK 5 ELECTION OF DIRECTOR: EDWARD A. For None 325000 0 0 0 KANGAS 6 ELECTION OF DIRECTOR: ELLEN J. KULLMAN For None 325000 0 0 0 7 ELECTION OF DIRECTOR: MARSHALL O. For None 325000 0 0 0 LARSEN 8 ELECTION OF DIRECTOR: HAROLD MCGRAW For None 325000 0 0 0 III 9 ELECTION OF DIRECTOR: RICHARD B. For None 325000 0 0 0 MYERS 10 ELECTION OF DIRECTOR: H. PATRICK For None 325000 0 0 0 SWYGERT 11 ELECTION OF DIRECTOR: ANDRE For None 325000 0 0 0 VILLENEUVE 12 ELECTION OF DIRECTOR: CHRISTINE TODD For None 325000 0 0 0 WHITMAN 13 APPOINTMENT OF THE FIRM OF For None 325000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2013. 14 ADVISORY VOTE TO APPROVE THE For None 325000 0 0 0 COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Page 36 Proxy Voting Record EMC CORPORATION Security: 268648102 Meeting Type: Annual Ticker: EMC Meeting Date: 01-May-2013 ISIN US2686481027 Vote Deadline Date: 30-Apr-2013 Agenda 933748747 Management Total Ballot Shares: 430000 Last Vote Date: 02-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: MICHAEL W. For None 430000 0 0 0 BROWN 2 ELECTION OF DIRECTOR: RANDOLPH L. For None 430000 0 0 0 COWEN 3 ELECTION OF DIRECTOR: GAIL DEEGAN For None 430000 0 0 0 4 ELECTION OF DIRECTOR: JAMES S. DISTASIO For None 430000 0 0 0 5 ELECTION OF DIRECTOR: JOHN R. EGAN For None 430000 0 0 0 6 ELECTION OF DIRECTOR: EDMUND F. KELLY For None 430000 0 0 0 7 ELECTION OF DIRECTOR: JAMI MISCIK For None 430000 0 0 0 8 ELECTION OF DIRECTOR: WINDLE B. PRIEM For None 430000 0 0 0 9 ELECTION OF DIRECTOR: PAUL SAGAN For None 430000 0 0 0 10 ELECTION OF DIRECTOR: DAVID N. STROHM For None 430000 0 0 0 11 ELECTION OF DIRECTOR: JOSEPH M. TUCCI For None 430000 0 0 0 12 RATIFICATION OF THE SELECTION BY THE For None 430000 0 0 0 AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013, AS DESCRIBED IN EMC'S PROXY STATEMENT. 13 ADVISORY APPROVAL OF OUR EXECUTIVE For None 430000 0 0 0 COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. 14 APPROVAL OF THE EMC CORPORATION For None 430000 0 0 0 AMENDED AND RESTATED 2003 STOCK PLAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. 15 APPROVAL OF THE EMC CORPORATION For None 430000 0 0 0 AMENDED AND RESTATED 1989 EMPLOYEE STOCK PURCHASE PLAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Page 37 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action 16 APPROVAL OF AMENDMENTS TO EMC'S For None 430000 0 0 0 ARTICLES OF ORGANIZATION AND BYLAWS TO ALLOW SHAREHOLDERS TO ACT BY WRITTEN CONSENT BY LESS THAN UNANIMOUS APPROVAL, AS DESCRIBED IN EMC'S PROXY STATEMENT. 17 TO ACT UPON A SHAREHOLDER PROPOSAL Against None 0 430000 0 0 RELATING TO POLITICAL CONTRIBUTIONS, AS DESCRIBED IN EMC'S PROXY STATEMENT. Page 38 Proxy Voting Record PEPSICO, INC. Security: 713448108 Meeting Type: Annual Ticker: PEP Meeting Date: 01-May-2013 ISIN US7134481081 Vote Deadline Date: 30-Apr-2013 Agenda 933748521 Management Total Ballot Shares: 250991 Last Vote Date: 02-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: S.L. BROWN For None 250991 0 0 0 2 ELECTION OF DIRECTOR: G.W. BUCKLEY For None 250991 0 0 0 3 ELECTION OF DIRECTOR: I.M. COOK For None 250991 0 0 0 4 ELECTION OF DIRECTOR: D. DUBLON For None 250991 0 0 0 5 ELECTION OF DIRECTOR: V.J. DZAU For None 250991 0 0 0 6 ELECTION OF DIRECTOR: R.L. HUNT For None 250991 0 0 0 7 ELECTION OF DIRECTOR: A. IBARGUEN For None 250991 0 0 0 8 ELECTION OF DIRECTOR: I.K. NOOYI For None 250991 0 0 0 9 ELECTION OF DIRECTOR: S.P. ROCKEFELLER For None 250991 0 0 0 10 ELECTION OF DIRECTOR: J.J. SCHIRO For None 250991 0 0 0 11 ELECTION OF DIRECTOR: L.G. TROTTER For None 250991 0 0 0 12 ELECTION OF DIRECTOR: D. VASELLA For None 250991 0 0 0 13 ELECTION OF DIRECTOR: A. WEISSER For None 250991 0 0 0 14 RATIFY THE APPOINTMENT OF KPMG LLP AS For None 250991 0 0 0 OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2013. 15 ADVISORY RESOLUTION TO APPROVE For None 250991 0 0 0 EXECUTIVE COMPENSATION. Page 39 Proxy Voting Record CANADIAN NATURAL RESOURCES LIMITED Security: 136385101 Meeting Type: Annual and Special Meeting Ticker: CNQ Meeting Date: 02-May-2013 ISIN CA1363851017 Vote Deadline Date: 30-Apr-2013 Agenda 933759839 Management Total Ballot Shares: 300000 Last Vote Date: 02-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 CATHERINE M. BEST 300000 0 0 0 2 N. MURRAY EDWARDS 300000 0 0 0 3 TIMOTHY W. FAITHFULL 300000 0 0 0 4 HON. GARY A. FILMON 300000 0 0 0 5 CHRISTOPHER L. FONG 300000 0 0 0 6 AMB. GORDON D. GIFFIN 300000 0 0 0 7 WILFRED A. GOBERT 300000 0 0 0 8 STEVE W. LAUT 300000 0 0 0 9 KEITH A.J. MACPHAIL 300000 0 0 0 10 HON. FRANK J. MCKENNA 300000 0 0 0 11 ELDON R. SMITH 300000 0 0 0 12 DAVID A. TUER 300000 0 0 0 2 THE APPOINTMENT OF For None 300000 0 0 0 PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS, CALGARY, ALBERTA, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND THE AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF THE CORPORATION TO FIX THEIR REMUNERATION. 3 AN ORDINARY RESOLUTION APPROVING ALL For None 300000 0 0 0 UNALLOCATED STOCK OPTIONS PURSUANT TO THE AMENDED, COMPILED AND RESTATED EMPLOYEE STOCK OPTION PLAN OF THE CORPORATION AS SET FORTH IN THE ACCOMPANYING INFORMATION CIRCULAR. Page 40 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action 4 ON AN ADVISORY BASIS, ACCEPTING THE For None 300000 0 0 0 CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION AS DESCRIBED IN THE INFORMATION CIRCULAR. Page 41 Proxy Voting Record OCCIDENTAL PETROLEUM CORPORATION Security: 674599105 Meeting Type: Annual Ticker: OXY Meeting Date: 03-May-2013 ISIN US6745991058 Vote Deadline Date: 02-May-2013 Agenda 933771063 Management Total Ballot Shares: 100000 Last Vote Date: 12-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: SPENCER For None 100000 0 0 0 ABRAHAM 2 ELECTION OF DIRECTOR: HOWARD I. ATKINS For None 100000 0 0 0 3 ELECTION OF DIRECTOR: STEPHEN I. For None 100000 0 0 0 CHAZEN 4 ELECTION OF DIRECTOR: EDWARD P. For None 100000 0 0 0 DJEREJIAN 5 ELECTION OF DIRECTOR: JOHN E. FEICK For None 100000 0 0 0 6 ELECTION OF DIRECTOR: MARGARET M. For None 100000 0 0 0 FORAN 7 ELECTION OF DIRECTOR: CARLOS M. For None 100000 0 0 0 GUTIERREZ 8 ELECTION OF DIRECTOR: RAY R. IRANI For None 100000 0 0 0 9 ELECTION OF DIRECTOR: AVEDICK B. For None 100000 0 0 0 POLADIAN 10 ELECTION OF DIRECTOR: AZIZ D. SYRIANI For None 100000 0 0 0 11 ADVISORY VOTE APPROVING EXECUTIVE For None 100000 0 0 0 COMPENSATION 12 RATIFICATION OF SELECTION OF KPMG LLP For None 100000 0 0 0 AS INDEPENDENT AUDITORS 13 STOCKHOLDER RIGHT TO ACT BY WRITTEN Against None 0 100000 0 0 CONSENT Page 42 Proxy Voting Record BERKSHIRE HATHAWAY INC. Security: 084670108 Meeting Type: Annual Ticker: BRKA Meeting Date: 04-May-2013 ISIN US0846701086 Vote Deadline Date: 03-May-2013 Agenda 933747529 Management Total Ballot Shares: 110 Last Vote Date: 21-Mar-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 WARREN E. BUFFETT 110 0 0 0 2 CHARLES T. MUNGER 110 0 0 0 3 HOWARD G. BUFFETT 110 0 0 0 4 STEPHEN B. BURKE 110 0 0 0 5 SUSAN L. DECKER 110 0 0 0 6 WILLIAM H. GATES III 110 0 0 0 7 DAVID S. GOTTESMAN 110 0 0 0 8 CHARLOTTE GUYMAN 110 0 0 0 9 DONALD R. KEOUGH 110 0 0 0 10 THOMAS S. MURPHY 110 0 0 0 11 RONALD L. OLSON 110 0 0 0 12 WALTER SCOTT, JR. 110 0 0 0 13 MERYL B. WITMER 110 0 0 0 2 SHAREHOLDER PROPOSAL REGARDING Against None 0 110 0 0 GREENHOUSE GAS AND OTHER AIR EMISSIONS. Page 43 Proxy Voting Record GILEAD SCIENCES, INC. Security: 375558103 Meeting Type: Annual Ticker: GILD Meeting Date: 08-May-2013 ISIN US3755581036 Vote Deadline Date: 07-May-2013 Agenda 933759031 Management Total Ballot Shares: 428600 Last Vote Date: 02-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 JOHN F. COGAN 428600 0 0 0 2 ETIENNE F. DAVIGNON 428600 0 0 0 3 CARLA A. HILLS 428600 0 0 0 4 KEVIN E. LOFTON 428600 0 0 0 5 JOHN W. MADIGAN 428600 0 0 0 6 JOHN C. MARTIN 428600 0 0 0 7 NICHOLAS G. MOORE 428600 0 0 0 8 RICHARD J. WHITLEY 428600 0 0 0 9 GAYLE E. WILSON 428600 0 0 0 10 PER WOLD-OLSEN 428600 0 0 0 2 TO RATIFY THE SELECTION OF ERNST & For None 428600 0 0 0 YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. 3 TO APPROVE A RESTATEMENT OF GILEAD For None 428600 0 0 0 SCIENCES, INC.'S 2 PLAN. 4 TO APPROVE AN AMENDMENT TO GILEAD'S For None 428600 0 0 0 RESTATED CERTIFICATE OF INCORPORATION. 5 TO APPROVE, ON THE ADVISORY BASIS, THE For None 428600 0 0 0 COMPENSATION OF GILEAD'S NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Page 44 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action 6 TO VOTE ON A STOCKHOLDER PROPOSAL Against None 0 428600 0 0 REQUESTING THAT THE BOARD ADOPT A POLICY THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR, IF PROPERLY PRESENTED AT THE MEETING. 7 TO VOTE ON A STOCKHOLDER PROPOSAL Against None 0 428600 0 0 REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT, IF PROPERLY PRESENTED AT THE MEETING. Page 45 Proxy Voting Record ARCH CAPITAL GROUP LTD. Security: G0450A105 Meeting Type: Annual Ticker: ACGL Meeting Date: 09-May-2013 ISIN BMG0450A1053 Vote Deadline Date: 08-May-2013 Agenda 933763307 Management Total Ballot Shares: 825000 Last Vote Date: 02-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF CLASS III DIRECTOR OF THE For None 825000 0 0 0 COMPANY FOR A TERM OF THREE YEARS: JOHN L. BUNCE, JR. 2 ELECTION OF CLASS III DIRECTOR OF THE For None 825000 0 0 0 COMPANY FOR A TERM OF THREE YEARS: YIORGOS LILLIKAS 3 ELECTION OF CLASS III DIRECTOR OF THE For None 825000 0 0 0 COMPANY FOR A TERM OF THREE YEARS: DEANNA M. MULLIGAN 4 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ANTHONY ASQUITH 5 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: EDGARDO BALOIS 6 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: DENNIS R. BRAND 7 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: PETER CALLEO 8 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: PAUL COLE 9 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MICHAEL CONSTANTINIDES Page 46 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action 10 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: GRAHAM B.R. COLLIS 11 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: WILLIAM J. COONEY 12 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: NICK DENNISTON 13 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MICHAEL FEETHAM 14 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: STEPHEN FOGARTY 15 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ELIZABETH FULLERTON-ROME 16 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MARC GRANDISSON 17 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MICHAEL A. GREENE 18 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: JEROME HALGAN 19 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: DAVID W. HIPKIN Page 47 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action 20 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: W. PRESTON HUTCHINGS 21 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: CONSTANTINE IORDANOU 22 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: WOLBERT H. KAMPHUIJS 23 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MICHAEL H. KIER 24 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: LIN LI-WILLIAMS 25 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MARK D. LYONS 26 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ADAM MATTESON 27 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ROBERT MCDOWELL 28 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: DAVID H. MCELROY 29 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ROMMEL MERCADO Page 48 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action 30 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: DAVID J. MULHOLLAND 31 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MICHAEL R. MURPHY 32 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MARTIN J. NILSEN 33 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MARK NOLAN 34 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MARITA OLIVER 35 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: NICOLAS PAPADOPOULO 36 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ELISABETH QUINN 37 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: MAAMOUN RAJEH 38 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: JOHN F. RATHGEBER 39 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ANDREW RIPPERT Page 49 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action 40 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: CARLA SANTAMARIA-SENA 41 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ARTHUR SCACE 42 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: SCOTT SCHENKER 43 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: SOREN SCHEUER 44 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: BUDHI SINGH 45 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: HELMUT SOHLER 46 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: IWAN VAN MUNSTER 47 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: ANGUS WATSON 48 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: JAMES R. WEATHERSTONE 49 TO ELECT THE NOMINEE AS DESIGNATED For None 825000 0 0 0 COMPANY DIRECTOR SO THAT THEY MAY BE ELECTED DIRECTOR OF CERTAIN OF OUR NON-U.S. SUBSIDIARIES: GERALD WOLFE Page 50 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action 50 TO APPOINT PRICEWATERHOUSECOOPERS For None 825000 0 0 0 LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. 51 ADVISORY VOTE TO APPROVE NAMED For None 825000 0 0 0 EXECUTIVE OFFICER COMPENSATION. Page 51 Proxy Voting Record FORD MOTOR COMPANY Security: 345370860 Meeting Type: Annual Ticker: F Meeting Date: 09-May-2013 ISIN US3453708600 Vote Deadline Date: 08-May-2013 Agenda 933751720 Management Total Ballot Shares: 1264063 Last Vote Date: 02-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: STEPHEN G. For None 1264063 0 0 0 BUTLER 2 ELECTION OF DIRECTOR: KIMBERLY A. For None 1264063 0 0 0 CASIANO 3 ELECTION OF DIRECTOR: ANTHONY F. For None 1264063 0 0 0 EARLEY, JR. 4 ELECTION OF DIRECTOR: EDSEL B. FORD II For None 1264063 0 0 0 5 ELECTION OF DIRECTOR: WILLIAM CLAY For None 1264063 0 0 0 FORD, JR. 6 ELECTION OF DIRECTOR: RICHARD A. For None 1264063 0 0 0 GEPHARDT 7 ELECTION OF DIRECTOR: JAMES H. HANCE, For None 1264063 0 0 0 JR. 8 ELECTION OF DIRECTOR: WILLIAM W. For None 1264063 0 0 0 HELMAN IV 9 ELECTION OF DIRECTOR: JON M. For None 1264063 0 0 0 HUNTSMAN, JR. 10 ELECTION OF DIRECTOR: RICHARD A. For None 1264063 0 0 0 MANOOGIAN 11 ELECTION OF DIRECTOR: ELLEN R. MARRAM For None 1264063 0 0 0 12 ELECTION OF DIRECTOR: ALAN MULALLY For None 1264063 0 0 0 13 ELECTION OF DIRECTOR: HOMER A. NEAL For None 1264063 0 0 0 14 ELECTION OF DIRECTOR: GERALD L. For None 1264063 0 0 0 SHAHEEN 15 ELECTION OF DIRECTOR: JOHN L. For None 1264063 0 0 0 THORNTON 16 RATIFICATION OF SELECTION OF For None 1264063 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 17 SAY ON PAY - AN ADVISORY VOTE TO For None 1264063 0 0 0 APPROVE THE COMPENSATION OF THE NAMED EXECUTIVES. Page 52 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action 18 APPROVAL OF THE TERMS OF THE For None 1264063 0 0 0 COMPANY'S ANNUAL INCENTIVE COMPENSATION PLAN. 19 APPROVAL OF THE TERMS OF THE For None 1264063 0 0 0 COMPANY'S 2008 LONG-TERM INCENTIVE PLAN. 20 APPROVAL OF THE TAX BENEFIT For None 1264063 0 0 0 PRESERVATION PLAN. 21 RELATING TO CONSIDERATION OF A Against None 0 1264063 0 0 RECAPITALIZATION PLAN TO PROVIDE THAT ALL OF THE COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE. 22 RELATING TO ALLOWING HOLDERS OF 10% Against None 0 1264063 0 0 OF OUTSTANDING COMMON STOCK TO CALL SPECIAL MEETING OF SHAREHOLDERS. Page 53 Proxy Voting Record NUCOR CORPORATION Security: 670346105 Meeting Type: Annual Ticker: NUE Meeting Date: 09-May-2013 ISIN US6703461052 Vote Deadline Date: 08-May-2013 Agenda 933765399 Management Total Ballot Shares: 100000 Last Vote Date: 02-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 PETER C. BROWNING 100000 0 0 0 2 CLAYTON C. DALEY, JR. 100000 0 0 0 3 DANIEL R. DIMICCO 100000 0 0 0 4 JOHN J. FERRIOLA 100000 0 0 0 5 HARVEY B. GANTT 100000 0 0 0 6 VICTORIA F. HAYNES, PHD 100000 0 0 0 7 BERNARD L. KASRIEL 100000 0 0 0 8 CHRISTOPHER J. KEARNEY 100000 0 0 0 9 RAYMOND J. MILCHOVICH 100000 0 0 0 10 JOHN H. WALKER 100000 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF For None 100000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS NUCOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013 3 APPROVAL OF THE SENIOR OFFICERS For None 100000 0 0 0 ANNUAL AND LONG-TERM INCENTIVE PLANS 4 APPROVAL OF THE AMENDMENT OF For None 100000 0 0 0 NUCOR'S RESTATED CERTIFICATE OF INCORPORATION TO REDUCE THE SUPERMAJORITY VOTING THRESHOLDS 5 APPROVAL OF THE AMENDMENT OF For None 100000 0 0 0 NUCOR'S BYLAWS TO REDUCE THE SUPERMAJORITY VOTING THRESHOLDS 6 STOCKHOLDER PROPOSAL REGARDING Against None 0 100000 0 0 MAJORITY VOTE 7 STOCKHOLDER PROPOSAL REGARDING Against None 0 100000 0 0 REPORT ON LOBBYING ACTIVITIES Page 54 Proxy Voting Record REPUBLIC SERVICES, INC. Security: 760759100 Meeting Type: Annual Ticker: RSG Meeting Date: 09-May-2013 ISIN US7607591002 Vote Deadline Date: 08-May-2013 Agenda 933758926 Management Total Ballot Shares: 1087100 Last Vote Date: 02-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JAMES W. For None 1087100 0 0 0 CROWNOVER 2 ELECTION OF DIRECTOR: WILLIAM J. FLYNN For None 1087100 0 0 0 3 ELECTION OF DIRECTOR: MICHAEL LARSON For None 1087100 0 0 0 4 ELECTION OF DIRECTOR: NOLAN LEHMANN For None 1087100 0 0 0 5 ELECTION OF DIRECTOR: W. LEE NUTTER For None 1087100 0 0 0 6 ELECTION OF DIRECTOR: RAMON A. For None 1087100 0 0 0 RODRIGUEZ 7 ELECTION OF DIRECTOR: DONALD W. For None 1087100 0 0 0 SLAGER 8 ELECTION OF DIRECTOR: ALLAN C. For None 1087100 0 0 0 SORENSEN 9 ELECTION OF DIRECTOR: JOHN M. TRANI For None 1087100 0 0 0 10 ELECTION OF DIRECTOR: MICHAEL W. For None 1087100 0 0 0 WICKHAM 11 ADVISORY VOTE TO APPROVE THE For None 1087100 0 0 0 COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 12 RATIFICATION OF THE APPOINTMENT OF For None 1087100 0 0 0 ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2013. 13 APPROVAL OF THE AMENDED AND For None 1087100 0 0 0 RESTATED 2 14 STOCKHOLDER PROPOSAL REGARDING Against None 0 1087100 0 0 PAYMENTS UPON THE DEATH OF A SENIOR EXECUTIVE. 15 STOCKHOLDER PROPOSAL REGARDING Against None 0 1087100 0 0 POLITICAL CONTRIBUTIONS AND EXPENDITURES. Page 55 Proxy Voting Record THE DOW CHEMICAL COMPANY Security: 260543103 Meeting Type: Annual Ticker: DOW Meeting Date: 09-May-2013 ISIN US2605431038 Vote Deadline Date: 08-May-2013 Agenda 933758609 Management Total Ballot Shares: 128200 Last Vote Date: 02-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ARNOLD A. For None 128200 0 0 0 ALLEMANG 2 ELECTION OF DIRECTOR: AJAY BANGA For None 128200 0 0 0 3 ELECTION OF DIRECTOR: JACQUELINE K. For None 128200 0 0 0 BARTON 4 ELECTION OF DIRECTOR: JAMES A. BELL For None 128200 0 0 0 5 ELECTION OF DIRECTOR: JEFF M. FETTIG For None 128200 0 0 0 6 ELECTION OF DIRECTOR: ANDREW N. For None 0 128200 0 0 LIVERIS 7 ELECTION OF DIRECTOR: PAUL POLMAN For None 128200 0 0 0 8 ELECTION OF DIRECTOR: DENNIS H. REILLEY For None 128200 0 0 0 9 ELECTION OF DIRECTOR: JAMES M. RINGLER For None 128200 0 0 0 10 ELECTION OF DIRECTOR: RUTH G. SHAW For None 128200 0 0 0 11 RATIFICATION OF THE APPOINTMENT OF For None 128200 0 0 0 THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 12 ADVISORY RESOLUTION TO APPROVE For None 0 0 128200 0 EXECUTIVE COMPENSATION. 13 STOCKHOLDER PROPOSAL ON EXECUTIVE Against None 0 0 128200 0 STOCK RETENTION. Page 56 Proxy Voting Record WASTE MANAGEMENT, INC. Security: 94106 L109 Meeting Type: Annual Ticker: WM Meeting Date: 10-May-2013 ISIN US94106 L1098 Vote Deadline Date: 09-May-2013 Agenda 933750209 Management Total Ballot Shares: 500000 Last Vote Date: 02-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: BRADBURY H. For None 500000 0 0 0 ANDERSON 2 ELECTION OF DIRECTOR: FRANK M. CLARK, For None 500000 0 0 0 JR. 3 ELECTION OF DIRECTOR: PATRICK W. For None 500000 0 0 0 GROSS 4 ELECTION OF DIRECTOR: VICTORIA M. HOLT For None 500000 0 0 0 5 ELECTION OF DIRECTOR: JOHN C. POPE For None 500000 0 0 0 6 ELECTION OF DIRECTOR: W. ROBERT REUM For None 500000 0 0 0 7 ELECTION OF DIRECTOR: DAVID P. STEINER For None 500000 0 0 0 8 ELECTION OF DIRECTOR: THOMAS H. For None 500000 0 0 0 WEIDEMEYER 9 RATIFICATION OF THE APPOINTMENT OF For None 500000 0 0 0 ERNST & YOUNG, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. 10 APPROVAL OF OUR EXECUTIVE For None 500000 0 0 0 COMPENSATION. 11 STOCKHOLDER PROPOSAL REGARDING A Against None 0 500000 0 0 REQUIREMENT FOR SENIOR EXECUTIVES TO HOLD A SIGNIFICANT PERCENTAGE OF EQUITY AWARDS UNTIL RETIREMENT, IF PROPERLY PRESENTED AT THE MEETING. 12 STOCKHOLDER PROPOSAL REGARDING Against None 0 500000 0 0 DISCLOSURE OF POLITICAL CONTRIBUTIONS, IF PROPERLY PRESENTED AT THE MEETING. 13 STOCKHOLDER PROPOSAL REGARDING Against None 0 500000 0 0 COMPENSATION BENCHMARKING CAP, IF PROPERLY PRESENTED AT THE MEETING. Page 57 Proxy Voting Record EVEREST RE GROUP, LTD. Security: G3223R108 Meeting Type: Annual Ticker: RE Meeting Date: 15-May-2013 ISIN BMG3223R1088 Vote Deadline Date: 14-May-2013 Agenda 933781886 Management Total Ballot Shares: 240000 Last Vote Date: 12-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 DOMINIC J. ADDESSO 240000 0 0 0 2 JOHN J. AMORE 240000 0 0 0 3 JOHN R. DUNNE 240000 0 0 0 4 JOSEPH V. TARANTO 240000 0 0 0 5 JOHN A. WEBER 240000 0 0 0 2 TO APPOINT PRICEWATERHOUSECOOPERS For None 240000 0 0 0 LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013 AND AUTHORIZE THE BOARD OF DIRECTORS ACTING BY THE AUDIT COMMITTEE OF THE BOARD TO SET THE FEES FOR THE REGISTERED PUBLIC ACCOUNTING FIRM. 3 ADVISORY VOTE TO APPROVE 2012 For None 240000 0 0 0 EXECUTIVE COMPENSATION. Page 58 Proxy Voting Record HALLIBURTON COMPANY Security: 406216101 Meeting Type: Annual Ticker: HAL Meeting Date: 15-May-2013 ISIN US4062161017 Vote Deadline Date: 14-May-2013 Agenda 933767317 Management Total Ballot Shares: 725000 Last Vote Date: 12-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: A.M. BENNETT For None 725000 0 0 0 2 ELECTION OF DIRECTOR: J.R. BOYD For None 725000 0 0 0 3 ELECTION OF DIRECTOR: M. CARROLL For None 725000 0 0 0 4 ELECTION OF DIRECTOR: N.K. DICCIANI For None 725000 0 0 0 5 ELECTION OF DIRECTOR: M.S. GERBER For None 725000 0 0 0 6 ELECTION OF DIRECTOR: J.C. GRUBISICH For None 725000 0 0 0 7 ELECTION OF DIRECTOR: A.S. JUM'AH For None 725000 0 0 0 8 ELECTION OF DIRECTOR: D.J. LESAR For None 725000 0 0 0 9 ELECTION OF DIRECTOR: R.A. MALONE For None 725000 0 0 0 10 ELECTION OF DIRECTOR: J.L. MARTIN For None 725000 0 0 0 11 ELECTION OF DIRECTOR: D.L. REED For None 725000 0 0 0 12 PROPOSAL FOR RATIFICATION OF THE For None 725000 0 0 0 SELECTION OF AUDITORS. 13 ADVISORY APPROVAL OF THE COMPANY'S For None 725000 0 0 0 EXECUTIVE COMPENSATION. 14 PROPOSAL TO AMEND AND RESTATE THE For None 725000 0 0 0 HALLIBURTON COMPANY STOCK AND INCENTIVE PLAN. 15 PROPOSAL ON HUMAN RIGHTS POLICY. Against None 0 725000 0 0 Page 59 Proxy Voting Record APACHE CORPORATION Security: 037411105 Meeting Type: Annual Ticker: APA Meeting Date: 16-May-2013 ISIN US0374111054 Vote Deadline Date: 15-May-2013 Agenda 933774944 Management Total Ballot Shares: 331478 Last Vote Date: 15-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: EUGENE C. For None 331478 0 0 0 FIEDOREK 2 ELECTION OF DIRECTOR: CHANSOO JOUNG For None 331478 0 0 0 3 ELECTION OF DIRECTOR: WILLIAM C. For None 331478 0 0 0 MONTGOMERY 4 RATIFICATION OF ERNST & YOUNG LLP AS For None 331478 0 0 0 APACHE'S INDEPENDENT AUDITORS 5 ADVISORY VOTE TO APPROVE THE For None 331478 0 0 0 COMPENSATION OF APACHE'S NAMED EXECUTIVE OFFICERS 6 APPROVAL OF AMENDMENT TO APACHE'S For None 331478 0 0 0 2 PLAN TO INCREASE THE NUMBER OF SHARES ISSUABLE UNDER THE PLAN 7 APPROVAL OF AMENDMENT TO APACHE'S For None 331478 0 0 0 RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE APACHE'S CLASSIFIED BOARD OF DIRECTORS Page 60 Proxy Voting Record KOHL'S CORPORATION Security: 500255104 Meeting Type: Annual Ticker: KSS Meeting Date: 16-May-2013 ISIN US5002551043 Vote Deadline Date: 15-May-2013 Agenda 933759043 Management Total Ballot Shares: 284050 Last Vote Date: 02-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: PETER For None 284050 0 0 0 BONEPARTH 2 ELECTION OF DIRECTOR: STEVEN A. BURD For None 284050 0 0 0 3 ELECTION OF DIRECTOR: DALE E. JONES For None 284050 0 0 0 4 ELECTION OF DIRECTOR: KEVIN MANSELL For None 284050 0 0 0 5 ELECTION OF DIRECTOR: JOHN E. For None 284050 0 0 0 SCHLIFSKE 6 ELECTION OF DIRECTOR: FRANK V. SICA For None 284050 0 0 0 7 ELECTION OF DIRECTOR: PETER M. For None 284050 0 0 0 SOMMERHAUSER 8 ELECTION OF DIRECTOR: STEPHANIE A. For None 284050 0 0 0 STREETER 9 ELECTION OF DIRECTOR: NINA G. VACA For None 284050 0 0 0 10 ELECTION OF DIRECTOR: STEPHEN E. For None 284050 0 0 0 WATSON 11 RATIFY APPOINTMENT OF ERNST & YOUNG For None 284050 0 0 0 LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 12 ADVISORY VOTE ON APPROVAL OF NAMED For None 284050 0 0 0 EXECUTIVE OFFICER COMPENSATION. 13 SHAREHOLDER PROPOSAL: POLICY ON Against None 0 284050 0 0 ANIMAL CRUELTY RELATED TO THE SALE OF PRODUCTS CONTAINING ANIMAL FUR. 14 SHAREHOLDER PROPOSAL: INDEPENDENT Against None 0 284050 0 0 BOARD CHAIRMAN. Page 61 Proxy Voting Record AON PLC Security: G0408 V102 Meeting Type: Annual Ticker: AON Meeting Date: 17-May-2013 ISIN GB00B5BT0K07 Vote Deadline Date: 16-May-2013 Agenda 933775833 Management Total Ballot Shares: 330492 Last Vote Date: 12-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: LESTER B. KNIGHT For None 330492 0 0 0 2 ELECTION OF DIRECTOR: GREGORY C. CASE For None 330492 0 0 0 3 ELECTION OF DIRECTOR: FULVIO CONTI For None 330492 0 0 0 4 ELECTION OF DIRECTOR: CHERYL A. For None 330492 0 0 0 FRANCIS 5 ELECTION OF DIRECTOR: EDGAR D. For None 330492 0 0 0 JANNOTTA 6 ELECTION OF DIRECTOR: J. MICHAEL LOSH For None 330492 0 0 0 7 ELECTION OF DIRECTOR: ROBERT S. For None 330492 0 0 0 MORRISON 8 ELECTION OF DIRECTOR: RICHARD B. For None 330492 0 0 0 MYERS 9 ELECTION OF DIRECTOR: RICHARD C. For None 330492 0 0 0 NOTEBAERT 10 ELECTION OF DIRECTOR: GLORIA SANTONA For None 330492 0 0 0 11 ELECTION OF DIRECTOR: CAROLYN Y. WOO For None 330492 0 0 0 12 RECEIPT OF AON'S ANNUAL REPORT AND For None 330492 0 0 0 ACCOUNTS, TOGETHER WITH THE REPORTS OF THE DIRECTORS AND AUDITORS FOR THE YEAR ENDED DECEMBER 31, 2012. 13 RATIFICATION OF THE APPOINTMENT OF For None 330492 0 0 0 ERNST & YOUNG LLP AS AON'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 14 RE-APPOINTMENT OF ERNST & YOUNG LLP For None 330492 0 0 0 AS AON'S U.K. STATUTORY AUDITOR UNDER THE COMPANIES ACT 2006. 15 AUTHORIZATION OF THE BOARD OF For None 330492 0 0 0 DIRECTORS TO DETERMINE THE REMUNERATION OF ERNST & YOUNG LLP. 16 ADVISORY VOTE TO APPROVE EXECUTIVE For None 330492 0 0 0 COMPENSATION. Page 62 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action 17 ADVISORY VOTE TO APPROVE THE For None 330492 0 0 0 DIRECTORS' REMUNERATION REPORT. 18 APPROVAL OF THE AON PLC GLOBAL SHARE For None 330492 0 0 0 PURCHASE PLAN. Page 63 Proxy Voting Record PARTNERRE LTD. Security: G6852 T105 Meeting Type: Annual Ticker: PRE Meeting Date: 17-May-2013 ISIN BMG6852T1053 Vote Deadline Date: 16-May-2013 Agenda 933768410 Management Total Ballot Shares: 260000 Last Vote Date: 12-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 JEAN-PAUL L. MONTUPET 260000 0 0 0 2 LUCIO STANCA 260000 0 0 0 2 TO RE-APPOINT DELOITTE & TOUCHE LTD., For None 260000 0 0 0 THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS OUR INDEPENDENT AUDITORS, TO SERVE UNTIL THE 2014 ANNUAL GENERAL MEETING, AND TO REFER DECISIONS ABOUT THE AUDITORS' COMPENSATION TO THE BOARD OF DIRECTORS 3 TO APPROVE THE EXECUTIVE For None 260000 0 0 0 COMPENSATION DISCLOSED PURSUANT TO ITEM -K (NON-BINDING ADVISORY VOTE) Page 64 Proxy Voting Record JPMORGAN CHASE & CO. Security: 46625 H100 Meeting Type: Annual Ticker: JPM Meeting Date: 21-May-2013 ISIN US46625 H1005 Vote Deadline Date: 20-May-2013 Agenda 933779728 Management Total Ballot Shares: 475000 Last Vote Date: 12-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JAMES A. BELL For None 475000 0 0 0 2 ELECTION OF DIRECTOR: CRANDALL C. For None 475000 0 0 0 BOWLES 3 ELECTION OF DIRECTOR: STEPHEN B. For None 475000 0 0 0 BURKE 4 ELECTION OF DIRECTOR: DAVID M. COTE For None 475000 0 0 0 5 ELECTION OF DIRECTOR: JAMES S. CROWN For None 475000 0 0 0 6 ELECTION OF DIRECTOR: JAMES DIMON For None 475000 0 0 0 7 ELECTION OF DIRECTOR: TIMOTHY P. FLYNN For None 475000 0 0 0 8 ELECTION OF DIRECTOR: ELLEN V. FUTTER For None 475000 0 0 0 9 ELECTION OF DIRECTOR: LABAN P. For None 475000 0 0 0 JACKSON, JR. 10 ELECTION OF DIRECTOR: LEE R. RAYMOND For None 475000 0 0 0 11 ELECTION OF DIRECTOR: WILLIAM C. For None 475000 0 0 0 WELDON 12 RATIFICATION OF INDEPENDENT For None 475000 0 0 0 REGISTERED PUBLIC ACCOUNTING FIRM 13 ADVISORY RESOLUTION TO APPROVE For None 475000 0 0 0 EXECUTIVE COMPENSATION 14 AMENDMENT TO THE FIRM'S RESTATED For None 475000 0 0 0 CERTIFICATE OF INCORPORATION TO AUTHORIZE SHAREHOLDER ACTION BY WRITTEN CONSENT 15 REAPPROVAL OF KEY EXECUTIVE For None 475000 0 0 0 PERFORMANCE PLAN 16 REQUIRE SEPARATION OF CHAIRMAN AND Against None 0 475000 0 0 CEO 17 REQUIRE EXECUTIVES TO RETAIN Against None 0 475000 0 0 SIGNIFICANT STOCK UNTIL REACHING NORMAL RETIREMENT AGE Page 65 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action 18 ADOPT PROCEDURES TO AVOID HOLDING Against None 0 475000 0 0 OR RECOMMENDING INVESTMENTS THAT CONTRIBUTE TO HUMAN RIGHTS VIOLATIONS 19 DISCLOSE FIRM PAYMENTS USED DIRECTLY Against None 0 475000 0 0 OR INDIRECTLY FOR LOBBYING, INCLUDING SPECIFIC AMOUNTS AND RECIPIENTS' NAMES Page 66 Proxy Voting Record ULTRA PETROLEUM CORP. Security: 903914109 Meeting Type: Annual and Special Meeting Ticker: UPL Meeting Date: 21-May-2013 ISIN CA9039141093 Vote Deadline Date: 15-May-2013 Agenda 933785947 Management Total Ballot Shares: 625000 Last Vote Date: 01-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF MICHAEL D. WATFORD AS For None 625000 0 0 0 DIRECTOR 2 ELECTION OF W. CHARLES HELTON AS For None 625000 0 0 0 DIRECTOR 3 ELECTION OF STEPHEN J. MCDANIEL AS For None 625000 0 0 0 DIRECTOR 4 ELECTION OF ROGER A. BROWN AS For None 625000 0 0 0 DIRECTOR 5 ELECTION OF MICHAEL J. KEEFFE AS For None 625000 0 0 0 DIRECTOR 6 APPOINTMENT OF ERNST & YOUNG LLP AS For None 625000 0 0 0 AUDITORS OF THE COMPANY FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION 7 RESOLVED, THE SHAREHOLDERS OF ULTRA For None 625000 0 0 0 PETROLEUM CORP. APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PAID TO ITS NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM 402 OF REGULATION S-K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE ACCOMPANYING COMPENSATION TABLES, AND THE RELATED NARRATIVE DISCUSSION, IN ITS MOST RECENT PROXY STATEMENT. Page 67 Proxy Voting Record ALPHA NATURAL RESOURCES, INC. Security: 02076 X102 Meeting Type: Annual Ticker: ANR Meeting Date: 22-May-2013 ISIN US02076 X1028 Vote Deadline Date: 21-May-2013 Agenda 933780733 Management Total Ballot Shares: 818069 Last Vote Date: 15-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: KEVIN S. For None 818069 0 0 0 CRUTCHFIELD 2 ELECTION OF DIRECTOR: ANGELO C. For None 818069 0 0 0 BRISIMITZAKIS 3 ELECTION OF DIRECTOR: WILLIAM J. For None 818069 0 0 0 CROWLEY, JR. 4 ELECTION OF DIRECTOR: E. LINN DRAPER, For None 818069 0 0 0 JR. 5 ELECTION OF DIRECTOR: GLENN A. For None 818069 0 0 0 EISENBERG 6 ELECTION OF DIRECTOR: DEBORAH M. For None 818069 0 0 0 FRETZ 7 ELECTION OF DIRECTOR: P. MICHAEL For None 818069 0 0 0 GIFTOS 8 ELECTION OF DIRECTOR: L. PATRICK For None 818069 0 0 0 HASSEY 9 ELECTION OF DIRECTOR: JOEL RICHARDS, III For None 818069 0 0 0 10 APPROVAL OF THE AMENDED AND For None 818069 0 0 0 RESTATED ANNUAL INCENTIVE BONUS PLAN. 11 APPROVAL OF THE AMENDED AND For None 818069 0 0 0 RESTATED 2012 LONG-TERM INCENTIVE PLAN. 12 ADVISORY APPROVAL OF THE COMPANY'S For None 818069 0 0 0 EXECUTIVE COMPENSATION. 13 RATIFICATION OF INDEPENDENT For None 818069 0 0 0 REGISTERED PUBLIC ACCOUNTING FIRM, KPMG LLP. 14 A STOCKHOLDER PROPOSAL SEEKING A Against None 0 818069 0 0 WATER MANAGEMENT REPORT. 15 A STOCKHOLDER PROPOSAL SEEKING A Against None 0 818069 0 0 CLIMATE CHANGE REPORT. Page 68 Proxy Voting Record CYTOKINETICS, INCORPORATED Security: 23282W100 Meeting Type: Annual Ticker: CYTK Meeting Date: 22-May-2013 ISIN US23282W1009 Vote Deadline Date: 21-May-2013 Agenda 933779906 Management Total Ballot Shares: 789211 Last Vote Date: 15-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 SANTO J. COSTA 789211 0 0 0 2 JOHN T. HENDERSON 789211 0 0 0 3 B. LYNNE PARSHALL 789211 0 0 0 2 RATIFICATION OF SELECTION OF For None 789211 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CYTOKINETICS, INCORPORATED FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. 3 APPROVAL OF A REVERSE STOCK SPLIT OF For None 789211 0 0 0 THE COMPANY'S COMMON STOCK AT A RATIO OF 1-FOR-2 TO 1-FOR-6, TO BE DETERMINED BY THE BOARD OF DIRECTORS IN ITS SOLE DISCRETION; AND FOR REVERSE STOCK SPLITS IN THE RANGE OF 1-FOR-3 TO 1-FOR-6, A REDUCTION IN THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 245,000,000 TO 163,000,000, 122,500,000 98,000,000 OR 81,500,000, RESPECTIVELY. 4 APPROVAL OF AMENDMENT TO THE 2004 For None 789211 0 0 0 EQUITY INCENTIVE PLAN, AS AMENDED, TO INCREASE THE NUMBER OF AUTHORIZED SHARES RESERVED FOR ISSUANCE THEREUNDER BY 12,000,000 SHARES, PRIOR TO GIVING EFFECT TO ANY REVERSE STOCK SPLIT. Page 69 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action 5 APPROVAL OF AMENDMENT TO THE For None 789211 0 0 0 COMPANY'S 2 PURCHASE PLAN TO INCREASE THE NUMBER OF AUTHORIZED SHARES RESERVED FOR ISSUANCE THEREUNDER BY 1,000,000 SHARES, PRIOR TO GIVING EFFECT TO ANY REVERSE STOCK SPLIT. Page 70 Proxy Voting Record NELNET, INC. Security: 64031 N108 Meeting Type: Annual Ticker: NNI Meeting Date: 23-May-2013 ISIN US64031 N1081 Vote Deadline Date: 22-May-2013 Agenda 933777952 Management Total Ballot Shares: 587500 Last Vote Date: 12-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: MICHAEL S. For None 587500 0 0 0 DUNLAP 2 ELECTION OF DIRECTOR: STEPHEN F. For None 587500 0 0 0 BUTTERFIELD 3 ELECTION OF DIRECTOR: JAMES P. ABEL For None 587500 0 0 0 4 ELECTION OF DIRECTOR: WILLIAM R. For None 587500 0 0 0 CINTANI 5 ELECTION OF DIRECTOR: KATHLEEN A. For None 587500 0 0 0 FARRELL 6 ELECTION OF DIRECTOR: THOMAS E. For None 587500 0 0 0 HENNING 7 ELECTION OF DIRECTOR: KIMBERLY K. RATH For None 587500 0 0 0 8 ELECTION OF DIRECTOR: MICHAEL D. For None 587500 0 0 0 REARDON 9 RATIFY THE APPOINTMENT OF KPMG LLP AS For None 587500 0 0 0 THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. 10 ADVISORY APPROVAL OF THE COMPANY'S For None 587500 0 0 0 EXECUTIVE COMPENSATION. Page 71 Proxy Voting Record IDENIX PHARMACEUTICALS, INC. Security: 45166 R204 Meeting Type: Annual Ticker: IDIX Meeting Date: 06-Jun-2013 ISIN US45166 R2040 Vote Deadline Date: 05-Jun-2013 Agenda 933814281 Management Total Ballot Shares: 858979 Last Vote Date: 07-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 W.T. HOCKMEYER, PH.D. 858979 0 0 0 2 THOMAS R. HODGSON 858979 0 0 0 3 TAMAR D. HOWSON 858979 0 0 0 4 D. POLLARD-KNIGHT, PH.D 858979 0 0 0 5 RONALD C. RENAUD, JR. 858979 0 0 0 6 ANTHONY ROSENBERG 858979 0 0 0 7 MICHAEL S. WYZGA 858979 0 0 0 2 TO RATIFY THE SELECTION OF For None 858979 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR ENDING DECEMBER 31, 2013. Page 72 Proxy Voting Record THE TJX COMPANIES, INC. Security: 872540109 Meeting Type: Annual Ticker: TJX Meeting Date: 11-Jun-2013 ISIN US8725401090 Vote Deadline Date: 10-Jun-2013 Agenda 933810625 Management Total Ballot Shares: 1544668 Last Vote Date: 01-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ZEIN ABDALLA For None 1544668 0 0 0 2 ELECTION OF DIRECTOR: JOSE B. ALVAREZ For None 1544668 0 0 0 3 ELECTION OF DIRECTOR: ALAN M. BENNETT For None 1544668 0 0 0 4 ELECTION OF DIRECTOR: BERNARD For None 1544668 0 0 0 CAMMARATA 5 ELECTION OF DIRECTOR: DAVID T. CHING For None 1544668 0 0 0 6 ELECTION OF DIRECTOR: MICHAEL F. HINES For None 1544668 0 0 0 7 ELECTION OF DIRECTOR: AMY B. LANE For None 1544668 0 0 0 8 ELECTION OF DIRECTOR: DAWN G. LEPORE For None 1544668 0 0 0 9 ELECTION OF DIRECTOR: CAROL For None 1544668 0 0 0 MEYROWITZ 10 ELECTION OF DIRECTOR: JOHN F. O'BRIEN For None 1544668 0 0 0 11 ELECTION OF DIRECTOR: WILLOW B. SHIRE For None 1544668 0 0 0 12 RATIFICATION OF APPOINTMENT OF For None 1544668 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. 13 APPROVAL OF STOCK INCENTIVE PLAN For None 1544668 0 0 0 AMENDMENTS AND MATERIAL TERMS OF PERFORMANCE GOALS UNDER THE PLAN. 14 SAY ON PAY: ADVISORY APPROVAL OF TJX'S For None 1544668 0 0 0 EXECUTIVE COMPENSATION. Page 73 Proxy Voting Record CELGENE CORPORATION Security: 151020104 Meeting Type: Annual Ticker: CELG Meeting Date: 12-Jun-2013 ISIN US1510201049 Vote Deadline Date: 11-Jun-2013 Agenda 933806866 Management Total Ballot Shares: 120000 Last Vote Date: 01-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 ROBERT J. HUGIN 120000 0 0 0 2 R.W. BARKER, D. PHIL. 120000 0 0 0 3 MICHAEL D. CASEY 120000 0 0 0 4 CARRIE S. COX 120000 0 0 0 5 RODMAN L. DRAKE 120000 0 0 0 6 M.A. FRIEDMAN, M.D. 120000 0 0 0 7 GILLA KAPLAN, PH.D. 120000 0 0 0 8 JAMES J. LOUGHLIN 120000 0 0 0 9 ERNEST MARIO, PH.D. 120000 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF For None 120000 0 0 0 KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. 3 APPROVAL OF THE AMENDMENT AND For None 120000 0 0 0 RESTATEMENT OF THE COMPANY'S 2008 STOCK INCENTIVE PLAN. 4 APPROVAL, BY NON-BINDING VOTE, OF For None 120000 0 0 0 EXECUTIVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 5 STOCKHOLDER PROPOSAL DESCRIBED IN Against None 0 120000 0 0 MORE DETAIL IN THE PROXY STATEMENT. Page 74 Proxy Voting Record TARGET CORPORATION Security: 87612 E106 Meeting Type: Annual Ticker: TGT Meeting Date: 12-Jun-2013 ISIN US87612 E1064 Vote Deadline Date: 11-Jun-2013 Agenda 933808163 Management Total Ballot Shares: 460000 Last Vote Date: 14-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ROXANNE S. For None 460000 0 0 0 AUSTIN 2 ELECTION OF DIRECTOR: DOUGLAS M. For None 460000 0 0 0 BAKER, JR. 3 ELECTION OF DIRECTOR: HENRIQUE DE For None 460000 0 0 0 CASTRO 4 ELECTION OF DIRECTOR: CALVIN DARDEN For None 460000 0 0 0 5 ELECTION OF DIRECTOR: MARY N. DILLON For None 460000 0 0 0 6 ELECTION OF DIRECTOR: JAMES A. For None 460000 0 0 0 JOHNSON 7 ELECTION OF DIRECTOR: MARY E. MINNICK For None 460000 0 0 0 8 ELECTION OF DIRECTOR: ANNE M. MULCAHY For None 460000 0 0 0 9 ELECTION OF DIRECTOR: DERICA W. RICE For None 460000 0 0 0 10 ELECTION OF DIRECTOR: GREGG W. For None 460000 0 0 0 STEINHAFEL 11 ELECTION OF DIRECTOR: JOHN G. STUMPF For None 460000 0 0 0 12 ELECTION OF DIRECTOR: SOLOMON D. For None 460000 0 0 0 TRUJILLO 13 COMPANY PROPOSAL TO RATIFY THE For None 460000 0 0 0 APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 14 COMPANY PROPOSAL TO APPROVE, ON AN For None 460000 0 0 0 ADVISORY BASIS, OUR EXECUTIVE COMPENSATION ("SAY-ON-PAY"). 15 SHAREHOLDER PROPOSAL TO ADOPT A Against None 0 460000 0 0 POLICY FOR AN INDEPENDENT CHAIRMAN. 16 SHAREHOLDER PROPOSAL ON Against None 0 460000 0 0 ELECTRONICS RECYCLING. Page 75 Proxy Voting Record VISTEON CORPORATION Security: 92839 U206 Meeting Type: Annual Ticker: VC Meeting Date: 13-Jun-2013 ISIN US92839 U2069 Vote Deadline Date: 12-Jun-2013 Agenda 933805357 Management Total Ballot Shares: 330211 Last Vote Date: 01-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DUNCAN H. For None 330211 0 0 0 COCROFT 2 ELECTION OF DIRECTOR: JEFFREY D. JONES For None 330211 0 0 0 3 ELECTION OF DIRECTOR: TIMOTHY D. For None 330211 0 0 0 LEULIETTE 4 ELECTION OF DIRECTOR: ROBERT J. MANZO For None 330211 0 0 0 5 ELECTION OF DIRECTOR: FRANCIS M. For None 330211 0 0 0 SCRICCO 6 ELECTION OF DIRECTOR: DAVID L. For None 330211 0 0 0 TREADWELL 7 ELECTION OF DIRECTOR: HARRY J. WILSON For None 330211 0 0 0 8 ELECTION OF DIRECTOR: YUEN KAM HO, For None 330211 0 0 0 GEORGE 9 RATIFY THE APPOINTMENT OF ERNST & For None 330211 0 0 0 YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. 10 PROVIDE ADVISORY APPROVAL OF THE For None 330211 0 0 0 COMPANY'S EXECUTIVE COMPENSATION. 11 APPROVE AN AMENDMENT TO THE VISTEON For None 330211 0 0 0 CORPORATION NON-EMPLOYEE DIRECTOR STOCK UNIT PLAN. Page 76 Proxy Voting Record ARIAD PHARMACEUTICALS, INC. Security: 04033 A100 Meeting Type: Annual Ticker: ARIA Meeting Date: 20-Jun-2013 ISIN US04033 A1007 Vote Deadline Date: 19-Jun-2013 Agenda 933812768 Management Total Ballot Shares: 265000 Last Vote Date: 07-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None 1 ATHANASE LAVIDAS, PH.D 265000 0 0 0 2 MASSIMO RADAELLI, PH.D. 265000 0 0 0 2 TO APPROVE AN AMENDMENT TO OUR For None 265000 0 0 0 CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 240 MILLION TO 3 TO RATIFY THE SELECTION OF DELOITTE & For None 265000 0 0 0 TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. 4 TO APPROVE, ON AN ADVISORY BASIS, THE For None 265000 0 0 0 COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. Page 77 Proxy Voting Record WEATHERFORD INTERNATIONAL LTD Security: H27013103 Meeting Type: Annual Ticker: WFT Meeting Date: 20-Jun-2013 ISIN CH0038838394 Vote Deadline Date: 19-Jun-2013 Agenda 933820753 Management Total Ballot Shares: 2050000 Last Vote Date: 13-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPROVE THE 2, THE For None 2050000 0 0 0 CONSOLIDATED FINANCIAL STATEMENTS FOR FISCAL YEAR 2 STATUTORY FINANCIAL STATEMENTS OF WEATHERFORD INTERNATIONAL LTD. FOR FISCAL YEAR 2012. 2 DISCHARGE THE BOARD OF DIRECTORS For None 2050000 0 0 0 AND EXECUTIVE OFFICERS FROM LIABILITY UNDER SWISS LAW FOR THE YEAR ENDED DECEMBER 31, 2012. 3 ELECTION OF DIRECTOR: BERNARD J. For None 2050000 0 0 0 DUROC-DANNER 4 ELECTION OF DIRECTOR: NICHOLAS F. For None 2050000 0 0 0 BRADY 5 ELECTION OF DIRECTOR: DAVID J. BUTTERS For None 2050000 0 0 0 6 ELECTION OF DIRECTOR: JOHN D. GASS For None 2050000 0 0 0 7 ELECTION OF DIRECTOR: FRANCIS S. For None 2050000 0 0 0 KALMAN 8 ELECTION OF DIRECTOR: WILLIAM E. For None 2050000 0 0 0 MACAULAY 9 ELECTION OF DIRECTOR: ROBERT K. For None 2050000 0 0 0 MOSES, JR. 10 ELECTION OF DIRECTOR: GUILLERMO ORTIZ For None 2050000 0 0 0 11 ELECTION OF DIRECTOR: EMYR JONES For None 2050000 0 0 0 PARRY 12 ELECTION OF DIRECTOR: ROBERT A. RAYNE For None 2050000 0 0 0 13 RATIFY THE APPOINTMENT OF KPMG LLP AS For None 2050000 0 0 0 OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND ELECT KPMG AG AS OUR SWISS STATUTORY AUDITOR. Page 78 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action 14 APPROVE AMENDMENTS TO For None 0 2050000 0 0 WEATHERFORD'S ARTICLES OF ASSOCIATION TO AUTHORIZE ISSUABLE AUTHORIZED SHARE CAPITAL IN AN AMOUNT EQUAL TO 18.22% OF CURRENT STATED CAPITAL AND GRANT AN AUTHORIZATION OF THE BOARD OF DIRECTORS TO ISSUE SHARES FROM AUTHORIZED SHARE CAPITAL FOR THE PERIOD FROM JUNE 20, 2, 2015. 15 ADOPT AN ADVISORY RESOLUTION For None 0 2050000 0 0 APPROVING THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Page 79 Proxy Voting Record WEATHERFORD INTERNATIONAL LTD Security: H27013103 Meeting Type: Annual Ticker: WFT Meeting Date: 20-Jun-2013 ISIN CH0038838394 Vote Deadline Date: 19-Jun-2013 Agenda 933844575 Management Total Ballot Shares: 2050000 Last Vote Date: 10-Jun-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPROVE THE 2, THE For None 2050000 0 0 0 CONSOLIDATED FINANCIAL STATEMENTS FOR FISCAL YEAR 2 STATUTORY FINANCIAL STATEMENTS OF WEATHERFORD INTERNATIONAL LTD. FOR FISCAL YEAR 2012. 2 DISCHARGE THE BOARD OF DIRECTORS For None 2050000 0 0 0 AND EXECUTIVE OFFICERS FROM LIABILITY UNDER SWISS LAW FOR THE YEAR ENDED DECEMBER 31, 2012. 3 ELECTION OF DIRECTOR: BERNARD J. For None 2050000 0 0 0 DUROC-DANNER 4 ELECTION OF DIRECTOR: NICHOLAS F. For None 2050000 0 0 0 BRADY 5 ELECTION OF DIRECTOR: DAVID J. BUTTERS For None 2050000 0 0 0 6 ELECTION OF DIRECTOR: JOHN D. GASS For None 2050000 0 0 0 7 ELECTION OF DIRECTOR: FRANCIS S. For None 2050000 0 0 0 KALMAN 8 ELECTION OF DIRECTOR: WILLIAM E. For None 2050000 0 0 0 MACAULAY 9 ELECTION OF DIRECTOR: ROBERT K. For None 2050000 0 0 0 MOSES, JR. 10 ELECTION OF DIRECTOR: GUILLERMO ORTIZ For None 2050000 0 0 0 11 ELECTION OF DIRECTOR: EMYR JONES For None 2050000 0 0 0 PARRY 12 ELECTION OF DIRECTOR: ROBERT A. RAYNE For None 2050000 0 0 0 13 RATIFY THE APPOINTMENT OF KPMG LLP AS For None 2050000 0 0 0 OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND ELECT KPMG AG AS OUR SWISS STATUTORY AUDITOR. Page 80 Proxy Voting Record Item Proposal Recommendation Default Vote For Against Abstain Take No Action 14 APPROVE AMENDMENTS TO For None 2050000 0 0 0 WEATHERFORD'S ARTICLES OF ASSOCIATION TO AUTHORIZE ISSUABLE AUTHORIZED SHARE CAPITAL IN AN AMOUNT EQUAL TO 18.22% OF CURRENT STATED CAPITAL AND GRANT AN AUTHORIZATION OF THE BOARD OF DIRECTORS TO ISSUE SHARES FROM AUTHORIZED SHARE CAPITAL FOR THE PERIOD FROM JUNE 20, 2, 2015. 15 ADOPT AN ADVISORY RESOLUTION For None 2050000 0 0 0 APPROVING THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Page 81 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant General American Investors Company, Inc. By (Signature and Title)* /s/Jeffrey W. Priest Jeffrey W. Priest, President & Chief Executive Officer (Principal Executive Officer) Date August 19, 2013 *Print name and title of each signing officer under his or her signature
